         Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 1 of 58




                              IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH


    UTAH PHYSICIANS FOR A HEALTHY                                     BENCH TRIAL ORDER
    ENVIRONMENT,

            Plaintiffs,                                           Case No. 2:17-cv-00032-RJS-DBP

    v.

    DIESEL POWER GEAR LLC; 4X4                                       Chief Judge Robert J. Shelby
    ANYTHING LLC; B&W AUTO LLC,
    SPARKS MOTORS LLC; DAVID W.                                    Magistrate Judge Dustin B. Pead
    SPARKS; DAVID KILEY; JOSHUA
    STUART; and KEATON HOSKINS,

            Defendants.


           Plaintiff Utah Physicians for a Healthy Environment (UPHE) initiated this citizen suit to

enforce the Clean Air Act’s (CAA or the Act) emission standards for moving sources and Utah’s

state implementation plan (SIP). 1 On summary judgment, UPHE demonstrated its standing and

established that Defendants violated the CAA and Utah’s SIP through the removal and defeat of

federally-required emission control systems on diesel vehicles, the advertisement and sale of

defeat devices, and the ownership or operation of tampered vehicles in Utah. 2 The court held a

bench trial to determine unresolved issues of liability and to assess civil penalties. This Order

details the court’s findings of fact and conclusions of law concerning those issues.




1
    Dkt. 2 (Complaint) ¶ 1.
2
    See Utah Physicians for a Healthy Env't v. Diesel Power Gear LLC, 374 F. Supp. 3d 1124 (D. Utah 2019).
                                                         1
          Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 2 of 58



                                     PROCEDURAL BACKGROUND

           On January 10, 2017, UPHE initiated this CAA citizen suit against Defendants Diesel

Power Gear LLC (DPG), 4x4 Anything LLC (d/b/a DPG), 3 B&W Auto LCC (B&W Auto),

Sparks Motors LLC (d/b/a B&W Auto), Dieselsellerz.com LLC, David W. Sparks, David Kiley,

Joshua Stuart, and Keaton Hoskins. 4 UPHE asserts Defendants violated the CAA by: (1)

removing or rendering inoperative federally-required emission control systems in diesel trucks

(tampering violation), 42 U.S.C. § 7522(a)(3)(A); (2) installing parts or components in diesel

trucks that bypass, defeat, or render inoperative federally-required emission control systems

(defeat part violation), 42 U.S.C. § 7522(a)(3)(B); and (3) offering to sell or selling defeat parts

(defeat part marketing violation), 42 U.S.C. § 7522(a)(3)(B). 5 UPHE further asserts Defendants

violated Utah’s federally-enforceable SIP by: (1) removing or making inoperable the federally-

required emission control system, device, or any part thereof (Utah SIP tampering violation), 42

U.S.C. § 7413(b)(1), Utah Admin. Code r. R307-201-4; and (2) owning or operating vehicles

with disabled emission-control systems (Utah SIP owning or operating violation), 42 U.S.C. §

7413(b)(1), Utah Admin. Code r. R307-201-4. 6 UPHE requests declaratory relief, injunctive

relief, assessment of civil penalties, and attorney fees. 7

           Defendants moved to dismiss UPHE’s Complaint, 8 but that Motion was mooted when the

court granted UPHE’s Motion to Amend. 9 UPHE subsequently filed its First Amended



3
    See Id. at 1130 n.8.
4
    See Dkts. 2 (Complaint), 49 (First Amended Complaint).
5
    See Dkt. 49 (First Amended Complaint).
6
    Id.
7
    Id.
8
    Dkt. 23.
9
    See Dkts. 46, 47.
                                                         2
         Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 3 of 58



Complaint. 10 Defendants moved to dismiss UPHE’s First Amended Complaint on the grounds

that UPHE lacked standing, UPHE’s claims were barred by the statute of limitations, UPHE’s

claims were barred by Utah’s Limited Liability Company Act, and the individual Defendants

could not be held liable under the CAA for actions taken on behalf of a company. 11 UPHE

moved for partial summary judgment on the issue of standing. 12

            At a hearing on January 23, 2018, Defendants withdrew their statute of limitations

argument, 13 and UPHE withdrew its 20th Cause of Action against Hoskins for violating 42

U.S.C. § 7522(a)(3)(B) by selling defeat parts. 14 The court granted without prejudice UPHE’s

Motion for Partial Summary Judgment on the issue of standing, 15 and denied Defendants’

Motion to Dismiss. 16

            UPHE moved for a preliminary injunction barring B&W Auto and Sparks from

committing additional CAA violations. 17 At a hearing on UPHE’s Motion, the parties stipulated

to a preliminary injunction. 18 On June 8, 2018, the court enjoined B&W Auto and Sparks from

violating the CAA during the pendency of the action. 19 The parties subsequently stipulated to




10
 Dkt. 49 (First Amended Complaint). Because UPHE did not include Dieselsellerz.com LLC in its First Amended
Complaint, Dieselsellerz.com LLC was terminated.
11
     Dkt. 54.
12
     Dkt. 58.
13
     Dkt. 79 (Hearing Transcript) at 17.
14
     Id. at 24.
15
     Dkt. 78; see also Dkt. 79 (Hearing Transcript) at 7–16.
16
     Dkt. 78; see also Dkt. 79 (Hearing Transcript) at 19–26.
17
     Dkt. 95.
18
     See Dkt. 105; Dkt. 104 at 1.
19
     Dkt. 104.
                                                               3
         Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 4 of 58



the dismissal of UPHE’s 3rd, 7th, 15th, and 24th Causes of Action, which related to David

Kiley’s alleged violations of the CAA and Utah’s SIP. 20

           UPHE filed numerous Motions for Summary Judgment: (1) a Motion for Summary

Judgment on the liability of B&W Auto and David Sparks, 21 (2) a Motion for Summary

Judgment to establish Defendants’ sale of defeat parts in violation of the CAA, 22 (3) a Motion

for Summary Judgment to establish the liability of Keaton Hoskins, 23 and (4) a Motion for

Summary Judgment to establish DPG’s shared liability for B&W Auto’s illegal modification of

diesel trucks. 24 Defendants moved for summary judgment on all of UPHE’s claims. 25

           The court heard oral argument on the parties’ Motions for Summary Judgment 26 and, on

March 12, 2019, issued an Order: 27 (1) denying Defendants’ Motion, 28 (2) denying UPHE’s

Motion to establish the liability of DPG, 29 (3) granting in-part UPHE’s Motion to establish the

liability of B&W Auto and David Sparks, 30 (4) granting in-part UPHE’s Motion to establish

Defendants’ sale of defeat parts in violation of the CAA, 31 and (5) granting UPHE’s Motion to


20
     Dkt. 106. Because UPHE asserted these claims against David Kiley, he was dismissed from the case.
21
     Dkt. 64.
22
     Dkt. 81.
23
     Dkt. 108.
24
     Dkt. 109.
25
     Dkt. 107.
26
     Dkt. 121.
27
     See Dkt. 122; Utah Physicians, 374 F. Supp. 3d at 1130.
28
     Utah Physicians, 374 F. Supp. 3d at 1145.
29
  Id. at 1143 (“UPHE has not established DPG’s liability for the modifications under its agency or joint enterprise
theories.”).
30
   Id. at 1139–40 (denying UPHE’s motion as to the liability of Sparks, but granting UPHE’s Motion as to the
liability of B&W Auto for “(a) the removal of pollution control devices from federally-certified vehicles, (b) the
installation of aftermarket emission control defeat parts in federally-certified vehicles, and (c) the sale of aftermarket
emission control defeat parts as part of vehicles.”).
31
   Id. at 1140–41 (granting UPHE’s Motion as to the liability of DPG, Sparks, and Stuart for the sale of 88 defeat
parts).
                                                            4
           Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 5 of 58



establish the liability of Keaton Hoskins. 32 That Order established that:

       •    B&W Auto is liable under 42 U.S.C. § 7522(a)(3) for tampering violations, 33 defeat part

            violations, 34 and defeat part marketing violations; 35

       •    B&W Auto is liable under 42 U.S.C. § 7413(b)(1), 40 C.F.R. § 52.23, and Utah Admin.

            Code r. R307-201-4 for Utah SIP tampering violations; 36

       •    DPG, Sparks, and Stuart are liable under 42 U.S.C. § 7522(a)(3)(B) for eighty-eight (88)

            defeat part marketing violations; 37

       •    Sparks can be held liable under 42 U.S.C. §§ 7522(a)(3) for B&W Auto’s tampering,

            defeat part, and defeat part marketing violations “if he knew of the facts underlying the

            violations, had the ability to prevent or correct the violations, and failed to do so”; 38

       •    Hoskins is liable under 42 U.S.C. §§ 7522(a)(3) for tampering and defeat part

            violations; 39 and

       •    Hoskins is liable under 42 U.S.C. § 7413(b)(1), 40 C.F.R. § 52.23, and Utah Admin.

            Code r. R307-201-4 for Utah SIP owning or operating violations. 40

            Following a status conference, the court set dates for a final pretrial conference and a



32
  Id. at 1141–42 (granting UPHE’s Motion as to the liability of Hoskins for “(a) the removal of pollution control
devices from federally-certified vehicles, (b) the installation of aftermarket emission control defeat parts in
federally-certified vehicles, and (c) owning or operating motor vehicles registered in Utah without maintaining
operable pollution control systems.”).
33
     Id. at 1139.
34
     Id.
35
     Id. at 1139–40.
36
     Id. at 1139.
37
     Id. at 1140–41.
38
     Id. at 1139.
39
     Id. at 1142.
40
     Id.
                                                         5
         Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 6 of 58



four-day bench trial, 41 which took place on November 5th, 6th, and 25th of 2019. 42

                                               FINDINGS OF FACT

            Defendants admitted many of UPHE’s factual allegations in their Answer to the First

Amended Complaint. 43 These admissions are binding. 44 The court relied on several undisputed

facts as the basis for its Order resolving the parties’ motions for summary judgment. Those

undisputed facts are established. Accordingly, the court derives its factual findings from

Defendants’ admissions, the undisputed facts established on summary judgment, and facts found

at the bench trial. 45

             National Ambient Air Quality Standards for Ozone and Particulate Matter

       1. The CAA requires the Environmental Protection Agency (EPA) “to regulate any airborne

            pollutant which, in the Administrator’s judgment, ‘may reasonably be anticipated to

            endanger public health or welfare.’” 46 The pollutants within that category are called

            Criteria Air Pollutants, and there are currently six: (1) carbon monoxide, (2) lead, (3)

            nitrogen oxides, (4) ozone, (5) particulate matter, and (6) sulfur oxides. 47 The EPA must

            promulgate primary and secondary national ambient air quality standards (NAAQS) for


41
     Dkt. 124. The final pretrial conference and trial date were rescheduled. See Dkt. 129.
42
     Dkts. 149, 150, 157.
43
     Dkt. 85 (Answer).
44
  Asarco, LLC v. Noranda Mining, Inc., 844 F.3d 1201, 1212 n.3 (10th Cir. 2017) (explaining judicial admissions
are “binding in the entirety of the case in which they were made.”); Grynberg v. Bar S Servs., Inc., 527 F. Appx 736,
739 (10th Cir. 2013) (unpublished) (citing Missouri Housing Dev. Comm'n v. Brice, 919 F.2d 1306, 1314 (8th
Cir.1990)) (“[A]dmissions in the pleadings . . . are in the nature of judicial admissions binding upon the parties,
unless withdrawn or amended.”).
45
  “Any finding of fact more appropriately designated as a conclusion of law shall be considered also a conclusion of
law; any conclusion of law more appropriately designated as a finding of fact shall be considered also as a finding of
fact.” Hawaii's Thousand Friends v. City & Cty. of Honolulu, 821 F. Supp. 1368, 1372 n.1 (D. Haw. 1993). Where
possible, the court has provided a citation to facts established by the parties’ pleadings, the motions for summary
judgment, or the trial record.
46
     Ctr. for Biological Diversity v. E.P.A., 749 F.3d 1079, 1083 (D.C. Cir. 2014) (quoting 42 U.S.C. § 7408(a)(1)(A)).
47
     Id. at 1083 n.8 (citation omitted).
                                                            6
         Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 7 of 58



           regulating these Criteria Air Pollutants. 48 “States, in turn, are required to adopt state

           implementation plans [ ] providing for the attainment of the NAAQS.” 49 The EPA

           approved Utah’s SIP, which regulates all six Criteria Air Pollutants. 50

       2. When UPHE initiated this action, the air quality in seven of Utah’s counties along the

           Wasatch Front 51 failed to meet NAAQS for ozone and particulate matter that is less than

           2.5 microns in size. 52

       3. “Diesel engines emit nitrous oxides (NOx), non-methane hydrocarbons, and particulate

           matter [], all of which are harmful to the environment and human health.” 53 Diesel

           exhaust contributes to the concentration of fine particular matter and ozone in the

           ambient air. 54

       4. During high temperature combustion, nitrogen in the air reacts with oxygen to produce

           various oxides of nitrogen, or NOx, a reddish-brown gas. One of the oxides of nitrogen,

           NO₂, is a Criteria Air Pollutant. Oxides of nitrogen react with other air contaminants to

           form other Criteria Air Pollutants. In the summer along the Wasatch Front,


48
     Id. at 1083 (citing 42 U.S.C. §§ 7409(a)(1)(A), (b)(1), (b)(2)).
49
     Appalachian Power Co. v. E.P.A., 249 F.3d 1032, 1037 (D.C. Cir. 2001) (citing 42 U.S.C. § 7410).
50
  See 40 C.F.R. § 52.2320(a) (“This section sets forth the applicable State Implementation Plan for Utah under
section 110 of the Clean Air Act, 42 U.S.C. 7410 and 40 CFR part 51 to meet national ambient air quality standards
or other requirements under the Clean Air Act.”).
51
  “The Wasatch Front is a metropolitan region along the Wasatch Range in northern Utah. About eighty percent of
the State’s population resides along this roughly 120 mile stretch from Brigham City to Nephi.” Utah Physicians,
374 F. Supp. 3d at 1131 n.10 (citation omitted).
52
     Dkt. 85 (Answer) ¶ 9; compare Dkt. 58 at 4–6, with Dkt. 65 at 14.
53
  Nat'l Petrochemical & Refiners Ass'n v. E.P.A., 287 F.3d 1130, 1134 (D.C. Cir. 2002); see also United States v.
Volvo Powertrain Corp., 758 F.3d 330, 335 (D.C. Cir. 2014) (“NOx emissions contribute to the formation of fine
particulate matter, also known as PM2.5, as well as ground-level ozone, a primary component of smog. Elevated
levels of fine particulate matter have been linked to adverse human health consequences such as premature death,
lung and cardiovascular disease, and asthma.”) (citations and internal quotation marks omitted); EPA, Control of Air
Pollution from New Motor Vehicles, 66 FR 5002-01, 5006–07 (January 18, 2001). Compare Dkt. 58 at 14, with Dkt.
65 at 22.
54
     Compare Dkt. 58 at 3, with Dkt. 65 at 11–12.
                                                              7
         Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 8 of 58



           photochemical reactions between NO₂ and Volatile Organic Compounds lead to the

           formation of ground-level ozone. In the winter, NO₂ reacts with ammonia to form fine

           particulate matter. Both of these scenarios can result in increased ozone and fine

           particular matter along the Wasatch Front. 55

       5. The ambient air along the Wasatch Front is frequently polluted with Criteria Air

           Pollutants, including NOx, ozone, and particulate matter.

       6. A diesel truck with all of its federally required emission control devices removed

           typically emits NOx at a rate of thirty-six times its original EPA certified emissions rate

           and emits particulate matter at a rate of twenty-one times its original EPA certified

           emission rate. 56

                                                     The Parties

       7. UPHE is a Utah non-profit organization comprised of health care professionals and

           concerned citizens dedicated to educating the public about––and advocating for––clean

           air, healthy land, and clean water. 57

       8. UPHE’s members suffer adverse health effects from elevated pollution in the ambient air

           along the Wasatch Front. Some of UPHE’s members are deterred from engaging in

           outdoor recreational activities due to their concerns about particulate matter pollution. 58

       9. DPG and B&W Auto are Utah limited liability companies doing business along the

           Wasatch Front.




55
     Compare Dkt. 58 at 14–15, with Dkt. 65 at 22.
56
     See Dkt. 161 (Dr. St. Denis Testimony) at 41–43.
57
     Compare Dkt. 58 at 3, with Dkt. 65 at 11.
58
     Utah Physicians, 374 F. Supp. 3d at 1132–33.
                                                          8
         Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 9 of 58



       10. DPG is a diesel truck lifestyle brand that sells apparel and truck parts. 59

       11. B&W Auto owns and performs mechanical work on trucks, helicopters, and airplanes. 60

       12. DPG collaborates with B&W Auto to sell DPG’s apparel and to offer diesel trucks as

            sweepstakes prizes to DPG’s customers. 61

       13. David W. Sparks is the chief executive officer and owner of DPG and B&W Auto. 62

       14. Joshua Stuart is a part owner of DPG, the chief financial officer of DPG, and the chief

            operations officer of DPG. 63

       15. Keaton Hoskins sold vehicles to B&W Auto and drove vehicles for DPG and B&W

            Auto. 64

       16. The Discovery Channel has a reality television show called “Diesel Brothers” about

            DPG, B&W Auto, Sparks, Stuart, and Hoskins. 65 The show is in its sixth season. 66

       17. On March 12, 2019, the court concluded UPHE had standing to pursue its CAA claims

            against Defendants. 67




59
     Dkt. 161 (Stuart Testimony) at 116:15–17.
60
     See Dkt. 160 (Sparks Testimony) at 35–39, 150–51.
61
     Dkt. 159 (Stuart Testimony) at 16–17, 22.
62
     Dkt. 85 (Answer) ¶ 23.
63
     Id. ¶ 25.
64
 Compare Dkt. 108 at 6, with Dkt. 113 at 3 (“Hoskins does not dispute the facts set forth by Plaintiff in its
motion.”).
65
     Dkt. 160 (Sparks Testimony) at 107–08.
66
     Id. at 109:3–4.
67
     See Utah Physicians, 374 F. Supp. 3d at 1137.
                                                          9
        Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 10 of 58



                       Removal of Federally-Required Emission Control Devices

       18. The following are emission control devices or elements of emission control design 68 that

           reduce the emission of particulate matter and nitrogen oxides from diesel vehicles: (1)

           oxidation catalysts, (2) diesel particulate filters, (3) exhaust gas recirculation systems

           (EGR), (4) selective catalytic reduction systems, (5) non-methane hydrocarbon catalysts,

           (6) NOx sensors, (7) malfunction indicator lights, (8) limp mode, 69 and (9) onboard

           diagnostics systems. 70

       19. Emission control devices and elements of emission control design are parts of each

           vehicle manufacturer’s emission control system for that vehicle. 71

       20. A primary way B&W Auto generates revenue is by selling used trucks. B&W Auto

           purchases trucks, modifies them, and sells them. Before selling several trucks, B&W

           Auto removed emission control devices and installed defeat parts. 72

       21. Before November 2, 2015, B&W Auto knowingly caused the removal of at least thirty-

           seven (37) emission control devices or elements of emission control design from eight (8)

           trucks. See infra Table 1.



68
  See 40 C.F.R. § 86.1803-01 (“Element of design means any control system (i.e., computer software, electronic
control system, emission control system, computer logic), and/or control system calibrations, and/or the results of
systems interaction, and/or hardware items on a motor vehicle or motor vehicle engine.”).
69
  A “Limp Mode” is an electronic feature designed to prevent a vehicle’s full and continued operation after an
emission control device has been removed or become impaired.
70
  See Dkt. 85 (Answer) ¶¶ 104, 110, 178; Dkt. 161 (Dr. St. Denis Testimony, Gee Testimony, Matheson
Testimony); see also Pl.’s Bench Trial Ex. 8 (Mitchell 1, Emission Control Application Guide, Gasoline & Diesel
(2017)) (hereinafter, Mitchell 1 Guide) (listing federally-required emission control devices and systems for diesel
vehicles); Pl.’s Bench Trial Ex. 36 (EPA, 2013 Model Year Certificate of Conformity with the Clean Air Act of
1990) (“Vehicles covered by this certificate have demonstrated compliance with the applicable emission standards
as more fully described in the manufacturer’s application. This certificate covers the above models, which are
designed to meet the applicable emission standards specified in 40 CFR Parts 85, 86, 88, 1037, and 600 as
applicable at both high and low altitude as applicable.”).
71
     See Dkt. 161 (Dr. St. Denis Testimony) at 19–22, 43, 45–48, 55–58, 68–71, 73–74.
72
     See Dkt. 159 (Stuart Testimony) at 16–17, 22; Dkt. 160 (Sparks Testimony) at 29, 35–39, 46–48, 81–82.
                                                          10
Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 11 of 58



    a. Truck 1: In 2013, B&W Auto knowingly caused Industrial Injection Services, Inc.

       (Industrial Injection) to remove or render inoperable an oxidation catalyst, a diesel

       particulate filter, a selective catalytic reduction system, a NOx sensor, a

       malfunction indicator light, and limp mode from a 2012 Dodge Ram 2500 diesel

       truck known as “Built Diesel 1.”

    b. Truck 2: In 2013, B&W Auto knowingly caused the removal or incapacitation of

       an oxidation catalyst, a diesel particulate filter, a selective catalytic reduction

       system, two NOx sensors, a malfunction indicator light, and limp mode from a

       2013 Ford F-250 diesel truck known as “Built Diesel 2.”

    c. Truck 3: In 2014, B&W Auto knowingly caused Industrial Injection to remove or

       render inoperable an oxidation catalyst, a malfunction indicator light, and limp

       mode from a 2005 GMC Silverado 2500 diesel truck known as “Built Diesel 3,

       Second Place.”

    d. Truck 4: In 2015, B&W Auto knowingly removed or rendered inoperable an

       oxidation catalyst, a diesel particulate filter, a malfunction indicator light, and

       limp mode from a 2007 GMC C4500 Kodiak diesel truck known as “Built Diesel

       6, First Place.”

    e. Truck 5: In 2015, B&W Auto knowingly removed or rendered inoperable an

       oxidation catalyst, a diesel particulate filter, a malfunction indicator light, and

       limp mode from a 2008 Dodge Ram 2500 diesel truck known as “Built Diesel 6,

       Second Place.”




                                          11
     Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 12 of 58



             f. Truck 6: In 2015, B&W Auto knowingly removed or rendered inoperable an

                 oxidation catalyst, a diesel particulate filter, a malfunction indicator light, and

                 limp mode from a 2007 GMC Silverado diesel truck known as “US Duramax.”

             g. Truck 7: In 2015, B&W Auto knowingly removed or rendered inoperable an

                 oxidation catalyst, a diesel particulate filter, a selective catalytic reduction system,

                 two NOx sensors, a malfunction indicator light, and limp mode from a 2011 Ford

                 F-350 diesel truck known as “Brodozer.”

             h. Truck 19: In 2014, Sparks purchased a 2014 Dodge Ram 1500 Laramie 3.0L

                 diesel truck known as the “Mini Megaram.” The truck was purchased new and

                 driven by Sparks for a year. B&W Auto later made custom modifications to the

                 Mini Megaram for a Diesel Brothers television episode. B&W Auto removed

                 several emission control devices and installed several defeat parts. The truck was

                 offered as a sweepstakes prize in November 2015.

                              Table 1: B&W Auto’s Removal of Devices

 TRUCK                                 DEVICES REMOVED 73                    NUMBER OF DEVICES
                                                                             REMOVED
 Truck 1: Built Diesel 1               OC, DPF, SCR, NOx Sensor,                              6
                                       MIL, Limp Mode
 Truck 2: Built Diesel 2               OC, DPF, SCR, 2 NOx                                    7
                                       Sensors, MIL, Limp Mode
 Truck 3: Built Diesel 3,              OC, MIL, Limp Mode                                     3
 Second Place
 Truck 4: Built Diesel 6, First        OC, DPF, MIL, Limp Mode                                4
 Place
 Truck 5: Built Diesel 6,              OC, DPF, MIL, Limp Mode                                4
 Second Place

73
  The following abbreviations are used in this Order’s tables: “OC” means oxidation catalyst, “DPF” means diesel
particulate filter, “SCR” means selective catalytic reduction, “EGR” means exhaust gas recirculation system, and
“MIL” means malfunction indicator light.
                                                       12
        Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 13 of 58



 Truck 6: US Duramax                     OC, DPF, MIL, Limp Mode                         4
 Truck 7: Brodozer                       OC, DPF, SCR, 2 NOx                             7
                                         Sensors, MIL, Limp Mode
 Truck 19: Mini Megaram 74               Several Devices Removed                         2
                                         TOTAL DEVICES                                   37
                                         REMOVED:

       22. As CEO, manager, and owner of B&W Auto, Sparks was in a position to prevent B&W

           Auto from removing emission control devices. 75

       23. Sparks knew that B&W Auto was removing emission control devices from trucks and

           failed to take any corrective or preventative action.

       24. Hoskins knowingly caused the removal of ten (10) emission control devices, or elements

           of emission control design, from two (2) trucks. See infra Table 2.

               a. Truck 21: In 2014, Hoskins caused Industrial Injection to remove or render

                    inoperable an exhaust gas recirculation system, an oxidation catalyst, a diesel

                    particulate filter, and a malfunction indicator light from a 2009 Ford F-250 diesel

                    truck known as “Red 6-Door.”

               b. Truck 22: In 2014, Hoskins caused the removal or incapacitation of an oxidation

                    catalyst, a diesel particulate filter, a selective catalytic reduction system, two NOx

                    sensors, and a malfunction indicator light from a 2013 Ford F-350 diesel truck

                    known as “Platinum 666.”




74
  Sparks admitted at trial that B&W Auto removed several emission control devices from the Mini Megaram.
However, Sparks was unable to recall which devices were removed, and UPHE could not prove which emission
control devices were removed. The court concludes two emission control devices were removed.
75
     Utah Physicians, 374 F. Supp. 3d at 1139.
                                                      13
      Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 14 of 58



                      Table 2: Hoskins’s Removal and Installation of Devices

 TRUCK                                DEVICES REMOVED                       DEVICES INSTALLED
 Truck 21: Ford F-250 Red 6-          EGR, OC, DPF, MIL                     EGR Delete Kit, Straight
 door                                                                       Pipe, Delete Tune
 Truck 22: Ford F-350                 OC, DPF, SCR, 2 NOx                   Straight Pipe, Delete Tune
 “Platinum 666”                       Sensors, MIL
 TOTAL DEVICES                                         10                                    5
 REMOVED/INSTALLED:

                                       Installation of Defeat Parts

     25. Defeat parts are parts or components intended for use with, or as a part of, any vehicle or

        engine, where a principal effect of the part or component is to bypass, defeat, or render

        inoperative any emission control device or element of design. 76

     26. The following are defeat parts that bypass, defeat, or render inoperative emission control

        devices or elements of emission control design: (1) straight pipes, (2) delete pipes

        (including turbo back exhaust pipes and downpipes-back), (3) vertical stacks, (4) delete

        tunes, (5) delete kits, and (6) onboard diagnostics malware. 77

     27. Straight pipes, delete pipes, and vertical stacks are defeat parts that mechanically bypass,

        defeat, or render inoperative emission control devices like the oxidation catalyst, the

        catalytic converter, the diesel particulate filter, the selective catalytic reduction system,

        oxygen sensors, and NOx sensors. 78




76
  See 42 U.S.C. § 7522(a)(3)(A); 40 C.F.R. § 86.1803-01 (“Defeat device means an auxiliary emission control
device (AECD) that reduces the effectiveness of the emission control system under conditions which may
reasonably be expected to be encountered in normal vehicle operation and use.”).
77
  See Dkt. 161 (Dr. St. Denis Testimony, Gee Testimony, Matheson Testimony); Dkt. 160 (Sparks Testimony) at
65–70.
78
   Dkt. 161 (Dr. St. Denis Testimony) at 72–74; Dkt. 161 (Gee Testimony) at 81–83; Dkt. 160 (Sparks Testimony) at
8–9, 12–13.
                                                       14
      Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 15 of 58



     28. Delete tunes, delete kits, and onboard diagnostics malware are defeat parts that

        electronically bypass, defeat, or render inoperative emission control devices or systems

        like the diesel particulate filter, the malfunction indicator light, limp mode, and the

        exhaust gas recirculation system. 79

     29. B&W Auto installed twenty-four (24) parts or components in fourteen (14) diesel trucks

        that defeated emission control systems. See infra Table 3.

            a. Between 2013 and 2015, B&W Auto installed straight pipes and delete tunes in

                 Trucks 1-7.

            b. Truck 8: In 2014, B&W Auto installed vertical stacks in a 1994 Dodge Ram 3500

                 12-valve diesel truck known as “Built Diesel 3, First Place US 12-Valve.”

            c. Truck 9: In 2015, B&W Auto installed a straight pipe in a 1997 Dodge Ram 2500

                 12-valve diesel truck known as “Holy Grail.”

            d. Truck 10: In 2015, B&W Auto installed vertical stacks in a 2009 Ford F-250

                 diesel truck known as “Ultimate Hunt Rig.”

            e. Truck 11: In 2014, B&W Auto installed vertical stacks in a 2013 Ford F-250

                 Powerstroke 6.7L diesel truck known as “UPHE Test Truck.”

            f. Truck 12: In 2014 and 2015, B&W Auto installed a straight pipe and a delete tune

                 in a 2012 Dodge Ram 3500 Cummins 6.7L diesel truck known as “Mega Ram

                 Runner.”

            g. Truck 13: In 2015 and 2016, B&W Auto installed a straight pipe and vertical

                 stacks in a 2008 Ford F-550 Powerstroke 6.7L diesel truck known as “Super Six.”




79
  See Dkt. 161 (Dr. St. Denis Testimony) at 70–74; Dkt. 161 (Gee Testimony) at 82–84; Dkt. 160 (Sparks
Testimony) at 37:17–21.
                                                      15
     Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 16 of 58



                         Table 3: B&W Auto’s Installation of Defeat Parts

 TRUCK                                 DEFEAT PARTS                         NUMBER OF DEFEAT
                                       INSTALLED                            PARTS INSTALLED
 Truck 1: Built Diesel 1               Straight Pipe, Delete Tune                     2
 Truck 2: Built Diesel 2               Straight Pipe, Delete Tune                            2
 Truck 3: Built Diesel 3,              Straight Pipe, Delete Tune                            2
 Second Place
 Truck 4: Built Diesel 6, First        Straight Pipe, Delete Tune                            2
 Place
 Truck 5: Built Diesel 6,              Straight Pipe, Delete Tune                            2
 Second Place
 Truck 6: US Duramax                   Vertical Stacks, EFI Live                             2
                                       Delete Tune
 Truck 7: Brodozer                     Straight Pipe, EFI Live                               2
                                       Delete Tune
 Truck 8: Built Diesel 3, First        Vertical Stacks                                       1
 Place US 12-Valve
 Truck 9: Holy Grail                   Straight Pipe                                         1
 Truck 10: Ultimate Hunting            Vertical Stacks                                       1
 Rig
 Truck 11: UPHE Test Truck             Vertical Stacks                                       1
 Truck 12: Mega Ram Runner             Straight Pipe, ECM Delete                             2
                                       Tune
 Truck 13: Super Six                   Straight Pipe, Vertical Stacks                        2
 Truck 19: Mini Megaram 80             Several Devices Installed                             2
                                       TOTAL DEVICES                                        24
                                       INSTALLED

    30. Of these trucks, the Brodozer, the UPHE Test Truck, and the Mega Ram Runner all

        remained in Utah.

    31. As CEO, manager, and owner of B&W Auto, Sparks was in a position to prevent B&W

        Auto from installing defeat parts.



80
   Sparks admitted at trial that B&W Auto installed several defeat parts in the Mini Megaram. However, Sparks was
unable to recall which defeat parts were installed. The court concludes two defeat parts were installed.
                                                       16
        Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 17 of 58



       32. Sparks knew B&W Auto was installing defeat parts and did nothing to stop it.

       33. Hoskins knowingly caused the installation of five (5) defeat parts in two (2) trucks. See

           supra Table 2.

               a. Truck 21: In 2014, Hoskins caused Industrial Injection to install an EGR delete

                    kit, a straight pipe, and a delete tune in his 2009 Ford F-250 diesel truck known as

                    “Red 6-Door.”

               b. Truck 22: In 2014, Hoskins caused the installation of a straight pipe and a delete

                    tune in his 2013 Ford F-350 diesel truck known as “Platinum 666.”

       34. After removing emission control systems from these vehicles and installing defeat parts,

           Hoskins sold the vehicles to B&W Auto. 81

                                 Offering to Sell and Selling Defeat Parts 82

       35. DPG used its website, https://dieselpowergear.com, to sell diesel truck lifestyle apparel

           and truck parts. 83

       36. DPG did not own any of the parts it was selling. Instead, DPG offered to sell these parts

           by uploading another entity’s online store onto dieselpowergear.com. This entity,

           Premier Performance, provided an online store that offered truck parts, including several

           defeat parts. When a customer ordered parts through dieselpowergear.com, Premier




81
     Dkt. 159 (Hoskins Testimony) at 80–82.
82
  The court concludes turbo back exhaust pipes and downpipes back had “a principal effect of . . . bypass[ing],
defeat[ing], or render[ing] inoperable” emission control systems when installed by B&W Auto. See 42 U.S.C.
§ 7522(a)(3)(B). The court reached this conclusion because UPHE presented evidence demonstrating that B&W
Auto used these pipes to bypass emission control devices. However, the court is unable to conclude that when DPG
offered to sell turbo back exhaust pipes and downpipes back, a principal effect of those products was to bypass,
defeat, or render inoperable emission control devices. UPHE did not present sufficient evidence for the court to
conclude that the turbo back exhaust pipes and downpipes back offered for sale on DPG’s website had a principal
effect of bypassing emission control devices.
83
     Dkt. 159 (Stuart Testimony) at 15–16.
                                                       17
        Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 18 of 58



            Performance would fulfill the order. DPG received between 10% and 20% of the profit

            from each sale. 84

       37. DPG used its website and Premier Performance’s online store to sell and offer to sell

            defeat parts. 85

       38. Through its website, DPG offered to sell eighty-eight (88) different defeat parts. The

            “Exhaust” page of DPG’s website offered fifty-nine (59) unique exhaust-based defeat

            parts. The “EGR Deletes” page of DPG’s website offered twenty-nine (29) unique delete

            kits designed to defeat exhaust gas recirculation systems. 86

       39. DPG offered to sell these defeat parts through its website until July 28, 2016, the day

            after UPHE served DPG with notice of its intent to sue under the CAA.

       40. Before DPG stopped selling defeat parts, it sold 164 defeat parts. See infra Table 4.

            DPG sold these defeat parts to customers throughout the nation. DPG sold at least nine

            (9) defeat parts to customers in Utah and twenty-three (23) defeat parts to B&W Auto in

            Utah.

                 a. Before November 2, 2015, DPG sold sixteen (16) delete pipes.

                 b. After November 2, 2015, DPG sold fifty-four (54) delete pipes.

                 c. Before November 2, 2015, DPG sold forty-two (42) EGR delete kits.

                 d. After November 2, 2015, DPG sold fifty-two (52) EGR delete kits.

       41. DPG generated approximately $21,000 from its sale of these defeat parts.




84
     See Id. at 42–46; Dkt. 160 (Sparks Testimony) at 99–100.
85
  Dkt. 85 (Answer) ¶¶ 177, 179; see also Dkt. 88 at 19 (“Defendants do not dispute DPG, through 4x4 Anything,
sold automotive parts that violate the CAA”).
86
     See Pl.’s Trial Exs. 1, 2.
                                                          18
           Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 19 of 58



                                     Table 4: Defeat Parts Sold by DPG

                                         SOLD ON OR BEFORE                     SOLD AFTER 11/2/2015
                                         11/2/2015
 DELETE PIPES                                      16                                    54
 DELETE KITS                                       42                                    52
 TOTAL DEFEAT PARTS                                58                                   106
 SOLD:

       42. Stuart had the ability to prevent DPG from selling defeat parts. 87

       43. Stuart knew DPG was selling defeat parts but did not prevent the sales. 88

       44. In April 2013, DPG began using a diesel truck giveaway sweepstakes as a marketing

             strategy to encourage customers to purchase DPG merchandise. 89

       45. DPG gave customers one raffle entry for every $5.00 spent on DPG’s website. 90

       46. Before giving away the sweepstakes trucks to the winners, DPG purchased the

             sweepstakes trucks from B&W Auto. 91

       47. B&W Auto purchased the sweepstakes trucks and modified them. B&W Auto modified

             several trucks by removing emission control devices and installing defeat parts. Once the

             trucks were ready, B&W Auto and DPG offered them as sweepstakes prizes. 92

       48. When a sweepstakes winner was selected, DPG would pay B&W Auto for the truck.

             B&W Auto would then transfer the title of the truck to the winner. 93




87
     Utah Physicians, 374 F. Supp. 3d at 1141.
88
     Id.
89
     Dkt. 159 (Stuart Testimony) at 15–16; Dkt. 160 (Sparks Testimony) at 25–27.
90
     Dkt. 159 (Stuart Testimony) at 15–16.
91
     Id. at 16–17; Dkt. 160 (Sparks Testimony) at 29:7–10, 35–36.
92
     Dkt. 160 (Sparks Testimony) at 35–36, 45–48.
93
     Id. at 29–30, 47–48.
                                                          19
        Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 20 of 58



       49. On average, DPG made approximately $50,000 in profit for each sweepstakes truck it

           sold. This profit was generated by selling apparel and parts to customers. 94

       50. On average, B&W Auto made around $1,500 in profit for each sweepstakes truck it sold

           to DPG. 95

       51. Since 2013, DPG and B&W Auto have sold nearly fifty (50) diesel trucks as a part of the

           sweepstakes marketing strategy. 96 Many of these diesel trucks were advertised as

           having––and sold with––defeat parts. 97

       52. B&W Auto and DPG sold or offered to sell twenty-seven (27) defeat parts as part of

           fourteen (14) separate sweepstakes truck offerings. See infra Table 5. B&W Auto and

           DPG sold or offered to sell nineteen (19) of these defeat parts as part of nine (9) separate

           sweepstakes truck offerings before November 2, 2015. B&W Auto and DPG sold or

           offered to sell eight (8) of these defeat parts as a part of five (5) separate sweepstakes

           truck offerings after November 2, 2015.

           Table 5: Sweepstakes Trucks Sold or Offered for Sale by B&W Auto and DPG

 TRUCK                          DEFEAT PARTS                 WHEN SOLD OR            NUMBER OF
                                INCLUDED IN                  OFFERED FOR             DEFEAT
                                SWEEPSTAKES                  SALE                    PARTS
                                SALE                                                 INCLUDED AS
                                                                                     A PART OF
                                                                                     TRUCK
 Truck 1: Built Diesel          Straight Pipe, Delete           August 2013                2
 1                              Tune
 Truck 2: Built Diesel          Straight Pipe, Delete          February 2014                  2
 2                              Tune



94
     Id. at 26–27, 30–32.
95
     Id. at 28–29.
96
     Dkt. 159 (Stuart Testimony) at 17–18.
97
     Dkt. 160 (Sparks Testimony) at 35–36, 45–48.
                                                        20
        Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 21 of 58



 Truck 3: Built Diesel         Straight Pipe, Delete                  June 2014                      2
 3, Second Place               Tune
 Truck 4: Built Diesel         Straight Pipe, Delete                 August 2015                     2
 6, First Place Kodiak         Tune
 Truck 5: Built Diesel         Straight Pipe, Delete                 August 2015                     2
 6, Second Place               Tune
 Truck 6: US                   Vertical Stacks, EFI Live              June 2015                      2
 Duramax                       Delete Tune
 Truck 8: Built Diesel         Straight Pipe                          June 2014                      1
 3, First Place US 12-
 Valve
 Truck 9: Holy Grail           Straight Pipe                     After November 2,                   1
                                                                        2015
 Truck 9: Holy Grail 98 Straight Pipe                                July 2018                       1
 Truck 10: Ultimate            Vertical Stacks, EGR                   April 2015                     3
 Hunting Rig                   Delete Kit, Delete Tune
 Truck 19: Mini                Several Defeat Parts              After November 2,                   2
 Megaram                       Installed                                2015
 Truck 20: The Rock            Straight Pipe, Delete                     2017                        2
                               Tune
 Truck 20: The                 Straight Pipe, Delete                     2018                        2
 Rock 99                       Tune
 Truck 21: Built               Straight Pipe, EGR               Before November 2,                   3
 Diesel 5, Hoskins’s           Delete, Delete Tune                     2015
 Red 6-Door 100
                                                                TOTAL DEFEAT                        27
                                                               PARTS INCLUDED
                                                               IN SWEEPSTAKES
                                                                    SALES:

       53. None of these twelve (12) sweepstakes trucks were sold to buyers in Utah.




98
  After the Holy Grail was given as a sweepstakes prize to a Kansas resident in November 2015, the winner traded
the Holy Grail back to B&W Auto. B&W Auto and DPG offered the Holy Grail as a sweepstakes prize again. In
July 2018, the Holy Grail was given to a Connecticut resident as a sweepstakes prize.
99
  The Rock, a 2013 Dodge Ram 5500 6.7L diesel truck, was offered twice as a sweepstakes prize. The winner of
the sweepstakes chose another vehicle both times. B&W Auto eventually sold The Rock in February 2019.
100
      Truck 21, the Red 6-Door, is a Ford F-250 that Hoskins sold to B&W Auto.
                                                         21
        Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 22 of 58



       54. Some sweepstakes winners decided not to take the sweepstakes truck. 101

       55. When the winners decided not to take a truck, B&W Auto would not sell the truck to

            DPG. Instead, B&W Auto would offer to sell the truck “as-is” to its customers. 102

       56. In August 2018, B&W Auto offered to sell The Rock “as-is” after a winner decided not

            to take the truck. B&W Auto offered to sell two (2) defeat parts as part of The Rock. 103

       57. B&W Auto sold or offered for sale twenty-six (26) defeat parts as part of seventeen (17)

            non-sweepstakes trucks. See infra Table 6. B&W Auto sold or offered to sell eleven

            (11) of these defeat parts as part of eight (8) non-sweepstakes trucks before November 2,

            2015. B&W Auto sold or offered to sell fifteen (15) of these defeat parts as a part of nine

            (9) sweepstakes trucks after November 2, 2015.

              Table 6: Non-Sweepstakes Trucks Sold or Offered for Sale by B&W Auto

 TRUCK                          DEFEAT PARTS     WHEN SOLD                    NUMBER OF
                                INCLUDED IN SALE OR OFFERED                   DEFEAT PARTS
                                                 FOR SALE                     INCLUDED AS A
                                                                              PART OF TRUCK
 Truck 7: Brodozer              Straight Pipe, H&S              2014                 2
                                Delete Tune
 Truck 11: Ford F-250           Vertical Straight Pipe,    October 2014                  2
 UPHE Test Truck                Delete Tune
 Truck 13: Super                Straight Pipe, Delete           2017                     2
 Six 104                        Tune
 Truck 14: Truck                Straight Pipe, Delete      October 2016                  2
 Norris                         Tune
 Truck 15: 2011 GMC             Straight Pipe, Delete        April 2016                  2
 Denali                         Tune
 Truck 16: The Raptor           Straight Pipe, Delete           2017                     2
                                Tune
 Truck 17: Tucker               Straight Pipe              December 2017                 1
 Sno-Cat

101
      Dkt. 160 (Sparks Testimony) at 35–36.
102
      Id.
103
      Id. at 35–36, 102–03.
104
      B&W Auto purchased this vehicle from Hoskins.
                                                      22
        Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 23 of 58



 Truck 20: The Rock              Straight Pipe, Delete            February 2019       2
                                 Tune
 Truck 23: 2008 Ford             Delete Tune                      October 2014        1
 F-350 Lariat
 Truck 24: 2009 Ford             Straight Pipe, Delete            February 2015       2
 F-350 Lariat                    Tune
 Powerstroke
 Truck 25: Josh’s                Delete Tune                       March 2015         1
 Dodge Ram 2500
 Truck 26: 2011                  Delete Kit                      December 2015        1
 Dodge Ram 2500
 Truck 27: 2011 GMC              DPF Delete                         June 2016         1
 Sierra 2500
 Truck 28: 2011 Ford             DPF Delete                         June 2016         1
 F-350 Powerstroke
 Box Truck
 Truck 29: 2011 Ford             Delete Tune                       January 2015       1
 F-250 Powerstroke
 Truck 30: “White                Turbo Back Straight                 July 2014        2
 Knight” Duramax                 Pipe, Delete Tune
 Truck 31: 2007                  Delete Tune                         July 2014        1
 Dodge 2500 SLT
                                                                   TOTAL              26
                                                               DEFEAT PARTS
                                                                INCLUDED IN
                                                                    NON-
                                                               SWEEPSTAKES
                                                                   SALES:

       58. The Ford F-250 UPHE Test Truck, the Truck Norris, and the Tucker Sno-Cat were sold

           to buyers in Utah. 105

       59. B&W Auto never sold the Brodozer and still uses it for promotional purposes. 106




105
      Dkt. 160 (Sparks Testimony) at 35–36.
106
      Id. The court is unable to determine whether Trucks 23–31 were sold.
                                                          23
        Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 24 of 58



       60. Sparks had the ability to prevent DPG and B&W Auto from selling or offering for sale

            defeat parts. 107

       61. Sparks knew DPG and B&W Auto were selling defeat parts as part of diesel trucks, and

            he did nothing to prevent or stop these sales.

                                  Owning and Operating Tampered Vehicles

       62. Between January 12, 2012, and July 20, 2017, B&W Auto, Sparks, and Hoskins owned

            and operated numerous vehicles in Utah that lacked operating emission control devices or

            systems. 108

       63. Between January 12, 2012, and July 20, 2017, B&W Auto and Sparks owned and

            operated at least thirty (30) vehicles with inoperable emission control systems. 109

       64. B&W Auto currently owns three (3) vehicles with inoperable emission control systems:

            the Brodozer, Hercules, and the Mega Ram Runner. 110

       65. Between January 12, 2012, and July 20, 2017, Hoskins owned two (2) vehicles with

            inoperable emission control systems and operated seventeen (17) vehicles with

            inoperable emission control systems. 111

                                                  Economic Benefits

       66. Defendants experienced many economic benefits from their removal of emission control

            devices, installation of defeat parts, sale of defeat parts, and ownership or operation of

            tampered vehicles. These economic benefits continue extending well beyond the profits


107
      Utah Physicians, 374 F. Supp. 3d at 1139.
108
      See Dkt. 85 (Answer) ¶¶ 223, 238; supra Tables, 1, 2, 3, 5, 6.
109
      See Dkt. 148 at 13, 23; supra Tables 1, 3, 5, 6.
110
      Dkt. 160 (Sparks Testimony) at 35–36, 39–42, 91–92.
111
    Compare Dkt. 108 at 6, with Dkt. 113 at 3 (“Hoskins does not dispute the facts set forth by Plaintiff in its
motion.”).
                                                            24
        Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 25 of 58



            from these prohibited activities to Defendants’ status as television and social media

            celebrities, the reputation and notoriety of their brands, and the economic leverage they

            have used to accumulate assets and start new businesses.

       67. B&W Auto, DPG, and Sparks gained popularity through social media by posting videos

            of diesel trucks. Some of these videos showed tampered diesel trucks emitting large

            clouds of dark exhaust. 112

       68. The Discovery Channel noticed these videos and approached B&W Auto, DPG, and

            Sparks about filming a reality television show. 113

       69. B&W Auto, DPG, Sparks, Stuart, and Hoskins were subjects of the Discovery Channel’s

            “Diesel Brothers” show. 114

       70. B&W Auto and DPG leveraged the notoriety from the Diesel Brothers show to expand

            their businesses. Over the last four years, B&W Auto’s profits and DPG’s revenue

            significantly increased. With the help of loans, both companies accumulated valuable

            assets. 115

       71. At the beginning of 2016, B&W Auto reported $661,615 in assets. 116 At the close of

            2018, B&W Auto reported $1,265,072 in assets, including a helicopter and two

            airplanes. 117




112
      Dkt. 160 (Sparks Testimony) at 13–14, 21–23, 27–28.
113
      Id. at 107–08.
114
      Dkt. 159 (Stuart Testimony) at 68–69; Dkt. 160 (Sparks Testimony) at 107–08.
115
      Dkt. 159 (Stuart Testimony) at 66–67; Dkt. 160 (Sparks Testimony) at 116–18, 150–51.
116
      Defs.’ Trial Ex. 1005 at 8.
117
      See Defs.’ Trial Ex. 1016 at 4; Dkt. 160 (Sparks Testimony) at 150–51.
                                                            25
        Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 26 of 58



       72. In 2016, B&W Auto reported $4,376,247 in revenue and $87,863 in profits. 118 In 2018,

            B&W Auto reported $3,876,025 in revenue and $181,906 in profits. 119

       73. At the beginning of 2016, DPG reported $1,461,763 in assets. 120 At the close of 2018,

            DPG reported $2,268,914 in assets. 121

       74. In 2016, DPG reported $8,253,345 in revenue and $236,287 in profits. 122 In 2018, DPG

            reported $12,576,067 in revenue and $271,550 in profits. 123

       75. Sparks, known as “Heavy D” on the Diesel Brothers show, has become a celebrity with

            millions of social media followers. 124

       76. Sparks has used his celebrity to start new businesses and make money from speaking

            engagements. For example, during trial, Sparks attended a conference where he was

            offered $12,000 to speak. 125

       77. Over the last three years, Sparks’s income significantly increased. Sparks has reported an

            average annual income of over $300,000 for the last three years. 126

       78. This income came from the Discovery Channel, B&W Auto, DPG, and his other

            businesses.




118
      Defs.’ Trial Ex. 1005 at 5.
119
      Defs.’ Trial Ex. 1016 at 1.
120
      Defs.’ Trial Ex. 1008 at 20.
121
      Defs.’ Trial Ex. 1017 at 5.
122
      Defs.’ Trial Ex. 1008 at 16.
123
      Defs.’ Trial Ex. 1017 at 1.
124
      Dkt. 160 (Sparks Testimony) at 32:9–10.
125
      Id. at 7:1–4.
126
      Defs.’ Trial Exs. 1011 at 7, 1014 at 11, 1025 at 1.
                                                            26
        Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 27 of 58



       79. Between 2016 and 2018, Sparks earned $482,597 for his work with the Discovery

            Channel alone. 127

       80. Sparks has used revenue from these endeavors to purchase valuable assets and invest in

            new business opportunities––including gaining an ownership interest in thirteen different

            Utah limited liability companies.

       81. Although Sparks represented to the court that he has an annual average income of around

            $215,000, he markets himself as a multi-millionaire. 128

       82. Stuart, known as “RedBeard” on the Diesel Brothers show, has also become a social

            media celebrity.

       83. Over the last three years, Stuart’s income significantly increased. This income came

            from the Discovery Channel, DPG, and other businesses Stuart owns.

       84. In 2016, Stuart reported $129,725 in adjusted gross income. 129 In 2018, Stuart reported

            $202,431 in adjusted gross income. 130

       85. Hoskins, known as “The Muscle” on the Diesel Brothers show, has also become a social

            media celebrity.

       86. For a price, Hoskins uses his social media celebrity to advertise vehicles. Hoskins has

            done this for DPG and for I-Drive Utah.

       87. At the peak of his social media celebrity, Hoskins made $5,000 per post to advertise a

            vehicle on his social media accounts. 131



127
      Defs.’ Trial Exs. 1011 at 11, 1025 at 3; Pl.’s Trial Ex. 125 at 11–12; Dkt. 160 (Sparks Testimony) at 137–38.
128
      See Dkt. 160 (Sparks Testimony) at 109:20–24, 111–13; Pl.’s Trial Ex. 104.
129
      Defs.’ Trial Ex. 1021 at 4.
130
      Defs.’ Trial Ex. 1020 at 11.
131
      Dkt. 159 (Hoskins Testimony) at 75–76.
                                                            27
        Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 28 of 58



       88. Over the last four years, Hoskins’s income has steadily increased. Hoskins has used this

           income to purchase assets and to start a new business. 132

       89. In 2018, Hoskins reported $48,541 in adjusted gross income. 133 At trial, Hoskins

           testified that he anticipated making $150,000 in 2019. 134

                   History of CAA Compliance and Efforts to Comply with the CAA

       90. After UPHE initiated this suit, Stuart caused DPG to stop selling defeat parts. He also

           hired a contractor to contact DPG customers who had previously purchased defeat parts.

           The contractor was instructed to offer those customers a refund for any defeat parts they

           purchased. At the time of the trial, DPG had recovered five defeat parts. 135

       91. After UPHE initiated suit, Sparks turned down two business opportunities that would

           have required him to promote the use of defeat parts. 136

       92. During the second season of the Discovery Channel Diesel Brothers show, Sparks caused

           the show to display a disclaimer at the beginning of the show. The disclaimer indicated

           that the Diesel Brothers did not endorse or support the use of emission defeating

           equipment. 137

       93. During one episode of the Diesel Brothers show, Sparks converted a diesel truck to a

           natural gas vehicle and discussed the value of running a diesel vehicle on natural gas. 138




132
      Id. at 77–80, 86:5–10.
133
  Defs.’ Trial Ex. 1018 at 23. The court did not receive any evidence concerning Hoskins’s income in 2016 and
2017.
134
      Dkt. 159 (Hoskins Testimony) at 91:3–8.
135
      Dkt. 159 (Stuart Testimony) at 50–51; Dkt. 160 (Sparks Testimony) at 182–83.
136
      Dkt. 160 (Sparks Testimony) at 186–87.
137
      Id. at 185–86.
138
      Id. at 187–88.
                                                         28
        Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 29 of 58



       94. During two episodes of the Diesel Brothers show, Sparks promoted the use of biodiesel

           as a renewable fuel. 139

       95. B&W Auto and Sparks have not restored or offered to restore any of the trucks they

           modified in violation of the CAA. 140

       96. B&W Auto still owns three (3) vehicles that currently violate the CAA: Brodozer,

           Hercules, and Mega Ram Runner.

       97. After the court issued the preliminary injunction enjoining B&W Auto and Sparks from

           “[k]nowingly or intentionally violating 42 U.S.C. § 7522(a)(3)(B) of the [CAA] . . . [and]

           reselling any [tampered] vehicle,” 141 B&W Auto and Sparks sold two tampered trucks:

           the Holy Grail and the Rock. 142

                                           CONCLUSIONS OF LAW

           “Congress enacted the Clean Air [Act] . . . in response to dissatisfaction with the progress

of existing air pollution programs.” 143 Through a “cooperative-federalism approach,” 144 the

CAA “regulates pollution-generating emissions from both stationary sources, such as factories

and powerplants, and moving sources, such as cars, trucks, and aircraft.” 145

           Subchapter I of the CAA requires the EPA to “create and review [NAAQS] for certain

pollutants.” 146 The NAAQS regulate Criteria Air Pollutants emitted from “mobile or stationary


139
      Id. at 185:3–13.
140
      Id. at 105:12–16.
141
      Dkt. 104.
142
      Dkt. 160 (Sparks Testimony) at 102–05.
143
    Alaska Dep't of Envtl. Conservation v. E.P.A., 540 U.S. 461, 469 (2004) (citation and internal quotation marks
omitted).
144
      US Magnesium, LLC v. U.S. E.P.A., 690 F.3d 1157, 1159 (10th Cir. 2012).
145
      Util. Air Regulatory Grp. v. E.P.A., 573 U.S. 302, 308 (2014).
146
    Oklahoma v. U.S. E.P.A., 723 F.3d 1201, 1204 (10th Cir. 2013) (citing 42 U.S.C. §§ 7408, 7409); see also Alaska
Dep't., 540 U.S. at 469.
                                                            29
        Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 30 of 58



sources” that “cause or contribute to air pollution which may reasonably be anticipated to

endanger public health or welfare.” 147 Once the EPA sets the NAAQS, states “have the

responsibility to adopt [SIPs], which provide for implementation, maintenance, and enforcement

of those [NAAQS].” 148 “Areas meeting the NAAQS are termed attainment areas, and areas not

meeting the NAAQS are termed nonattainment areas.” 149 “States create their own SIPs to bring

nonattainment areas into compliance with the NAAQS and to prevent deterioration of air quality

in attainment areas.” 150 After reviewing each SIP, the EPA “may approve a SIP through notice-

and-comment rulemaking.” 151 The EPA approved Utah’s SIP, 152 which is “enforceable as

federal law and may be enforced by the state, the EPA, or individuals under the CAA citizen-suit

provision.” 153

            Subchapter II of the CAA governs emission standards for moving sources. 154 Under §

7521, the EPA Administrator “shall by regulation prescribe . . . standards applicable to the

emission of any air pollutant from any class or classes of new motor vehicles or new motor


147
      42 U.S.C. §§ 7408(a)(1)(A), (a)(1)(B).
148
    Oklahoma, 723 F.3d at 1204 (quoting 42 U.S.C. § 7410(a)(1)) (internal quotation marks and brackets omitted);
see also Util. Air Regulatory Grp., 573 U.S. at 308 (“States have primary responsibility for implementing the
NAAQS by developing State implementation plans.”) (citation and internal quotation marks omitted); 42 U.S.C. §
7407(a) (“Each State shall have the primary responsibility for assuring air quality within the entire geographic area
comprising such State by submitting an implementation plan for such State which will specify the manner in which
national primary and secondary ambient air quality standards will be achieved and maintained within each air
quality control region in such State.”); 42 U.S.C. § 7407(d)(4) (promulgating specific NAAQS requirements for
ozone, carbon monoxide, and particulate matter).
149
      US Magnesium, 690 F.3d at 1159.
150
      Id. (citing 42 U.S.C. §§ 7407, 7410).
151
      Id. (citing 42 U.S.C. §§ 7410(c), (k)(3)).
152
   See 40 C.F.R. § 52.2320(a) (“This section sets forth the applicable State Implementation Plan for Utah under
section 110 of the Clean Air Act, 42 U.S.C. 7410 and 40 CFR part 51 to meet national ambient air quality standards
or other requirements under the Clean Air Act.”).
153
   US Magnesium, 690 F.3d at 1159 (citing 42 U.S.C. §§ 7410(a)(1), 7413, 7604); Espinosa v. Roswell Tower, Inc.,
32 F.3d 491, 492 (10th Cir. 1994).
154
  See Subchapter II––Emission Standards for Moving Sources, 42 U.S.C. §§ 7521–90; see also Part A––Motor
Vehicle Emission and Fuel Standards, 42 U.S.C. §§ 7521–54.
                                                          30
        Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 31 of 58



vehicle engines, which in his judgment cause, or contribute to, air pollution which may

reasonably be anticipated to endanger public health or welfare.” 155 “Such standards shall be

applicable to such vehicles and engines for their useful life . . . whether such vehicles and

engines are designed as complete systems or incorporate devices to prevent or control such

pollution.” 156 Under this mandate, the EPA has promulgated emission standards for the useful

life of on- and off-road vehicles and motorcycles by model year, weight, and fuel type. 157 The

EPA also promulgated regulations pursuant to § 7521(m), which requires vehicles to be equipped

with diagnostics systems capable of detecting problems with the vehicle’s emission control

systems; alert owners, repair shops, and inspection agencies to these problems; and store

malfunction information electronically. 158

           To enforce these requirements, the CAA prohibits vehicle manufacturers from selling a

new motor vehicle or motor engine in the United States unless the vehicle or engine is covered

by a federal certificate of conformity. 159 The EPA issues certificates of conformity to

manufacturers under § 7525(a) to certify that a particular class and model year of motor vehicles

or engines has the required emission control devices or systems installed, meets the applicable


155
   42 U.S.C. § 7521(a)(1); see id. § 7521(a)(3)(A)(i) (providing “regulations under paragraph (1) of this subsection
applicable to emissions of hydrocarbons, carbon monoxide, oxides of nitrogen, and particulate matter from classes
or categories of heavy-duty vehicles or engines manufactured during or after model year 1983 shall contain
standards which reflect the greatest degree of emission reduction achievable through the application of technology
which the Administrator determines will be available for the model year to which the standards apply”) (emphasis
added).
156
      42 U.S.C. § 7521(a)(1).
157
    See 40 C.F.R. §§ 86.000-2 to 86.1930. The EPA has also promulgated emission standards for complete heavy-
duty vehicles. See 40 C.F.R. §§ 86.1816-05 to -18.
158
   See 42 U.S.C. § 7521(m) (outlining the required capabilities of onboard diagnostics systems and providing “[t]he
Administrator may, in the Administrator’s discretion, promulgate regulations requiring manufacturers to install such
onboard diagnostic systems on heavy-duty vehicles and engines”); 40 C.F.R. § 86.1806-05 (“[A]ll light-duty
vehicles, light-duty trucks and complete heavy-duty vehicles weighing 14,000 pounds GVWR or less (including
MDPVs) must be equipped with an onboard diagnostic (OBD) system capable of monitoring all emission-related
powertrain systems or components during the applicable useful life of the vehicle.”).
159
      42 U.S.C. § 7522(a)(1).
                                                         31
        Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 32 of 58



emission standards, and will continue to meet such standards during the useful life of the vehicle

if all emission control devices and elements of design described in the manufacturers’ certificates

of conformity application and installed in the vehicle remain operational. 160 The CAA prohibits

defeating these certified emission control devices or systems by making it unlawful for any

person to remove or render inoperative federally-required emission control devices or elements

of design from motor vehicles; 161 or sell, offer to sell, or install parts that defeat federally-

required emission control devices or elements of design on motor vehicles. 162 These prohibitions

are emission standards or limitations because they “limit[] the quantity, rate, or concentration of

emissions of air pollutants on a continuous basis[.]” 163

            The CAA authorizes citizens to bring civil actions “against any person . . . who is alleged

to have violated . . . an emission standard or limitation.” 164 Accordingly, a citizen may bring suit

to enforce: (1) a specific emission standard or limitation in the CAA, 165 or (2) a specific

provision of an applicable SIP. 166 Citizens may enforce the CAA against responsible corporate




160
    See 42 U.S.C. § 7525(a); see also Motor Vehicle Mfrs. Ass'n of U.S., Inc. v. E.P.A., 768 F.2d 385, 387 n.3 (D.C.
Cir. 1985) (“‘Certification’ refers to the process of testing and issuance of a certificate of conformity required by
section 206(a) of the Act, 42 U.S.C. § 7525(a), whereby manufacturers must demonstrate, under carefully controlled
procedures, that their vehicles, or any engine or emission control system incorporated therein, conform with the
applicable emissions standards prescribed in 42 U.S.C. § 7521.”); 40 C.F.R. §§ 86.1848-01 to -10.
161
      42 U.S.C. § 7522(a)(3)(A); see also 40 C.F.R. § 86.1854-12(a)(3)(i).
162
      42 U.S.C. § 7522 (a)(3)(B); see also 40 C.F.R. § 86.1854-12(a)(3)(ii).
163
      Id. § 7602(k).
164
      Id. § 7604(a)(1).
165
      Id.
166
   See Id. § 7413(b) (authorizing civil judicial enforcement for violation of approved SIPs); US Magnesium, 690
F.3d at 1159 (“Approved SIPs are enforceable as federal law and may be enforced by the state, the EPA, or
individuals under the CAA citizen-suit provision.”) (citing 42 U.S.C. §§ 7410(a)(1), 7413, 7604); 40 C.F.R. § 52.23
(“Failure to comply with any provisions of this part, or with any approved regulatory provision of a State
implementation plan . . . shall render the person or governmental entity so failing to comply in violation of a
requirement of an applicable implementation plan and subject to enforcement action under section 113 of the Clean
Air Act.”).
                                                            32
       Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 33 of 58



officers who had the authority to prevent or correct violations, had knowledge of the facts giving

rise to the violations, and failed to exercise their authority to prevent or correct the violations. 167

      I.      LIABILITIES FOR VIOLATING THE CAA

           UPHE brought this citizen suit under § 7604(a)(1) of the CAA to enforce § 7522(a)(3)

and Utah’s SIP. 168 The court concludes Defendants violated § 7522(a)(3) with numerous (a)

tampering violations, (b) defeat part violations, and (c) defeat part marketing violations. The

court further concludes Defendants violated § 7413(b)(1) by committing several (d) Utah SIP

defeat part violations and (e) Utah SIP owning or operating violations.

      a. Tampering Violations

           Under § 7522(a)(3)(A) of the CAA, it is unlawful for any person to tamper with

federally-mandated emission controls. 169 In relevant part, § 7522(a)(3)(A) prohibits any person

from removing or rendering inoperable emission control devices or systems from motor



167
   See Utah Physicians, 374 F. Supp. 3d at 1138; United States v. Mac's Muffler Shop, Inc., No. CIV. A. C85-138R,
1986 WL 15443, at *10 (N.D. Ga. Nov. 4, 1986) (holding responsible corporate officer and corporation jointly and
severally liable for Section 7522(a)(3) violations). C.f. United States v. Anthony Dell'Aquilla, Enterprises &
Subsidiaries, 150 F.3d 329, 333 (3d Cir. 1998) (“The control and supervision that [Harry] Grant and Sandalwood
[Construction Corporation] exercised over the project was more than sufficient to support the district court's
conclusion that they were operators under the CAA.”).
168
   See Dkt. 49 (First Amended Complaint) ¶ 49 (“Defendants’ violations of the Clean Air Act’s anti-tampering and
anti-defeat provisions, set forth in CAA Section 203(a)(3)(A), 42 U.S.C. § 7522(a)(3)(A), and Section 203(a)(3)(B),
42 U.S.C. § 7522(a)(3)(B), respectively, and the anti-tampering and anti-defeat regulations promulgated thereunder
including 40 C.F.R. § 86.1854-12(a)(3), are enforceable by citizens because these provisions are emission standards
or limitations as defined by CAA Section 304(a), 42 U.S.C. § 7604(a).”); id. ¶ 50 (“Defendants’ violations of Utah
SIP Regulation R307-201-2 also are enforceable by citizens because Utah SIP Regulation R307-201-2 is an
emission standard or limitation as defined by CAA Section 304(a), 42 U.S.C. § 7604(a).”). Although Defendants
challenged UPHE’s constitutional standing, Defendants did not challenge UPHE’s statutory standing to enforce
Utah’s SIP or § 7522(a)(3).
169
   42 U.S.C. § 7522(a)(3)(A) (prohibiting “any person [from] remov[ing] or render[ing] inoperative any device or
element of design installed on or in a motor vehicle or motor vehicle engine in compliance with regulations under
this subchapter prior to its sale and delivery to the ultimate purchaser, or for any person knowingly to remove or
render inoperative any such device or element of design after such sale and delivery to the ultimate purchaser.”); see
also In Re: VMP Tuning, Inc., No. CAA-HQ-2019-8364, 2019 WL 4745264, at *12 (E.P.A.) (Sept. 24, 2019)
(“Section 203(a)(3)(A) prohibits tampering with emission controls. This includes those controls that are in the
engine (e.g., fuel injection, exhaust gas recirculation), and those that are in the exhaust (e.g., filters, catalytic
converters, and oxygen sensors).”).
                                                          33
        Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 34 of 58



vehicles. 170 Any violation of § 7522(a)(3)(A) “constitute[s] a separate offense with respect to

each motor vehicle or motor vehicle engine.” 171 Violations that occurred between January 12,

2009, and November 2, 2015, carry a penalty of $3,750 per motor vehicle. 172

           B&W Auto violated § 7522(a)(3)(A) by removing or rendering inoperative thirty-seven

(37) emission control devices or systems from eight (8) trucks. 173 This constitutes eight (8)

separate violations of § 7522(a)(3)(A). Sparks is liable as a responsible corporate officer for

these tampering violations because he was aware of the violations, he had the ability to prevent

them, and he failed to take any preventative or corrective action. B&W and Sparks are jointly

and severally liable for these violations, which carry a combined maximum penalty of $30,000.

           Hoskins violated § 7522(a)(3)(A) by causing the removal or incapacitation of ten (10)

emission control devices or systems from two (2) trucks. 174 This constitutes two (2) separate

violations of § 7522(a)(3)(A). Hoskins is liable for these violations, which carry a combined

maximum penalty of $7,500.




170
  See 42 U.S.C. § 7522(a)(3)(A); Mac's Muffler Shop, Inc., 1986 WL 15443, at *7 (imposing liability under the
CAA for removing catalytic converters from motor vehicles).
171
      42 U.S.C. § 7524(a) (emphasis added).
172
   Id. (“Any person other than a manufacturer or dealer . . . who violates section 7522(a)(3)(B) of this title shall be
subject to a civil penalty”); 40 C.F.R. § 19.4, Table 1 (2019) (providing “the statutory civil penalty provisions of
statutes administered by EPA, with the original statutory civil penalty levels, as enacted, and the operative statutory
civil penalty levels, as adjusted for inflation, for violations that occurred on or before November 2, 2015” and listing
an adjusted-for-inflation civil penalty of $3,750 for violations of 42 U.S.C. § 7524(a) that occurred between January
12, 2009, and November 2, 2015). The court calculates Defendants’ penalties at the time of trial.
173
      See supra ¶ 21, Table 1.
174
      See supra ¶ 24, Table 2.
                                                          34
        Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 35 of 58



       b. Defeat Part Violations

           Under § 7522(a)(3)(B) of the CAA, it is unlawful for any person to install parts that

bypass federally-mandated emission control devices. 175 The CAA defines these parts, known as

“defeat devices,” as “any part or component intended for use with, or as part of, any motor

vehicle or motor vehicle engine, where a principal effect of the part or component is to bypass,

defeat, or render inoperative any device or element of design installed on or in a motor vehicle or

motor vehicle engine in compliance with regulations under [the CAA].” 176 Any violation of §

7522(a)(3)(B) “constitute[s] a separate offense with respect to each part or component.” 177

Violations that occurred between January 12, 2009, and November 2, 2015, carry a penalty of

$3,750 per part or component. 178 Where penalties are assessed on or after February 6, 2019, for

violations that occurred after November 2, 2015, the penalty is $4,735 per part or component. 179

           B&W Auto violated § 7522(a)(3)(B) by installing twenty-four (24) parts or components

that defeated emission control systems in fourteen (14) diesel trucks. 180 This constitutes twenty-

four (24) separate violations of § 7522(a)(3)(B). Sparks is liable as a responsible corporate

officer for these defeat part violations because he was aware of the violations, he had the ability

to prevent them, and he failed to take any preventative or corrective action. B&W Auto

committed twenty-three (23) of these violations between January 12, 2009, and November 2,



175
    42 U.S.C. § 7522(a)(3)(B) (prohibiting “any person [from] . . . install[ing], any part or component intended for
use with, or as part of, any motor vehicle or motor vehicle engine, where a principal effect of the part or component
is to bypass, defeat, or render inoperative any device or element of design installed on or in a motor vehicle or motor
vehicle engine in compliance with regulations under this subchapter, and where the person knows or should know
that such part or component is being offered for sale or installed for such use or put to such use”).
176
      Id.; see also 40 C.F.R. § 1068.101(b).
177
      42 U.S.C. § 7524(a) (emphasis added).
178
      Id.; 40 C.F.R. § 19.4, Table 1 (referencing 42 U.S.C. § 7524(a)).
179
      40 C.F.R. § 19.4, Table 2 (referencing 42 U.S.C. § 7524(a)).
180
      See supra ¶ 29, Table 3.
                                                            35
        Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 36 of 58



2015, and one (1) of these violations after November 2, 2015. 181 B&W Auto and Sparks are

jointly and severally liable for these violations, which carry a combined maximum penalty of

$90,985.

            Hoskins violated § 7522(a)(3)(B) by causing the installation of five (5) defeat parts in

two (2) vehicles. 182 This constitutes five (5) separate violations of § 7522(a)(3)(B). Hoskins

committed these violations between January 12, 2009, and November 2, 2015. Hoskins is liable

for these violations, which carry a combined maximum penalty of $18,750.

       c. Defeat Part Marketing Violations
            Under § 7522(a)(3)(B) of the CAA, it is also unlawful for any person to sell or offer to

sell defeat parts. 183 In relevant part, “[§] 7522(a)(3)(B) prohibits . . . the sale of an emissions

defeat part ‘as part of’ a vehicle where the seller knows or should know the part is being ‘put to

such use.’” 184 Any violation of § 7522(a)(3)(B) “constitute[s] a separate offense with respect to

each part or component.” 185 Violations that occurred between January 12, 2009, and November

2, 2015, carry a penalty of $3,750 per part or component. 186 Where penalties are assessed on or




181
      Id.
182
      See supra ¶ 33, Table 2.
183
   42 U.S.C. § 7522(a)(3)(B) (prohibiting “any person [from] manufactur[ing] or sell[ing], or offer[ing] to sell, or
install[ing], any part or component intended for use with, or as part of, any motor vehicle or motor vehicle engine,
where a principal effect of the part or component is to bypass, defeat, or render inoperative any device or element of
design installed on or in a motor vehicle or motor vehicle engine in compliance with regulations under this
subchapter, and where the person knows or should know that such part or component is being offered for sale or
installed for such use or put to such use”); see also United States v. Geo-Plex Corp., 946 F.2d 901, 1991 WL
204941, at *1 (10th Cir. 1991) (unpublished) (affirming the district court’s holding that “defendants, through their
marketing and sale of a device designated the ‘Itron,’ caused the removal of catalytic converters on forty vehicles in
violation of section 203(a)(3)(B) of the Act, 42 U.S.C. § 7522(a)(3)(B) (1988).”).
184
      Utah Physicians, 374 F. Supp. 3d at 1140.
185
      42 U.S.C. § 7524(a) (emphasis added).
186
      Id.; 40 C.F.R. § 19.4, Table 1.
                                                          36
        Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 37 of 58



after February 6, 2019, for violations that occurred after November 2, 2015, the penalty is $4,735

per part or component. 187

           B&W Auto violated § 7522(a)(3)(B) by advertising or selling twenty-six (26) defeat parts

intended for use with and as a part of seventeen (17) non-sweepstakes trucks. 188 This constitutes

twenty-six (26) separate violations of § 7522(a)(3)(B). Sparks is liable as a responsible

corporate officer for these defeat part marketing violations because he was aware of the

violations, he had the ability to prevent them, and he failed to take any preventative or corrective

action. Of these twenty-six (26) separate defeat part marketing violations, twelve (12) occurred

before November 2, 2015, and fourteen (14) occurred after November 2, 2015. B&W Auto and

Sparks are jointly and severally liable for these violations, which carry a maximum penalty of

$111,290.

           B&W Auto and DPG violated § 7522(a)(3)(B) by selling twenty-seven (27) defeat parts

intended for use with or as a part of trucks in fourteen (14) sweepstake offerings. 189 This

constitutes twenty-seven (27) separate violations of § 7522(a)(3)(B). Sparks is liable for these

violations as a responsible corporate officer because he knew the violations were occurring, he

had the ability to prevent them, and he failed to take any preventative action. Of these twenty-

seven (27) separate violations, nineteen (19) occurred before November 2, 2015, and eight (8)

occurred after November 2, 2015. B&W Auto, DPG, and Sparks are jointly and severally liable

for these violations, which carry a combined maximum penalty of $109,130.




187
      40 C.F.R. § 19.4, Table 2.
188
      See supra ¶ 57, Table 6.
189
      See supra ¶ 52, Table 5.
                                                  37
        Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 38 of 58



           DPG violated § 7522(a)(3)(B) by offering to sell eighty-eight (88) different defeat parts

and by selling 164 defeat parts. 190 This constitutes 252 separate violations of § 7522(a)(3)(B).

Sparks and Stuart are liable as responsible corporate officers for these defeat part marketing

violations because they were aware of the sales, they had the authority to prevent the sales, and

they failed to prevent or correct such sales. Of these violations, fifty-eight (58) occurred before

November 2, 2015, and the remaining 194 occurred after November 2, 2015. DPG, Sparks, and

Stuart are jointly and severally liable for these violations, which carry a combined maximum

penalty of $1,136,090.

       d. Utah SIP Tampering Violations

           Under § 7413(b)(1) of the CAA, it is unlawful for any person to violate “any requirement

or prohibition of an applicable implementation plan.” 191 Citizens may bring suit under §

7413(b)(1) to enforce the prohibitions contained within federally-approved SIPs. 192 Utah’s SIP

prohibits persons from “remov[ing] or mak[ing] inoperable the [emissions control] system or

device or any part thereof, except for the purpose of installing another system or device, or part

thereof, which is equally or more effective in reducing emissions from the vehicle to the

atmosphere.” 193 Each emission control device or part removed constitutes a separate

violation. 194 Penalties resulting from a violation of Utah’s SIP are assessed “per day for each



190
      See supra ¶¶ 38, 40, Table 4.
191
      42 U.S.C. § 7413(b)(1).
192
   US Magnesium, 690 F.3d at 1159 (“Approved SIPs are enforceable as federal law and may be enforced by the
state, the EPA, or individuals under the CAA citizen-suit provision.”) (citing 42 U.S.C. §§ 7410(a)(1), 7413, 7604).
193
      Utah Admin. Code r. R307-201-4.
194
   See id. (“No person shall remove . . . the [crankcase emissions or exhaust emissions control] system or device or
any part thereof, except for the purpose of installing another system or device, or part thereof, which is equally or
more effective in reducing emissions from the vehicle to the atmosphere.”) (emphasis added); see also 42 U.S.C.
7413(b) (permitting civil actions “to assess and recover a civil penalty [for SIP violations] of not more than $25,000
per day for each violation”) (emphasis added).
                                                          38
        Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 39 of 58



violation.” 195 When a Utah SIP tampering violation occurs, a penalty is assessed on the first day

of the violation and additional penalties are assessed for each subsequent day the violation

continues. 196 Violations that occurred between January 12, 2009, and November 2, 2015, carry a

penalty of $37,500 per day of violation. 197

            Defendants object to the court penalizing them for their Utah SIP tampering violations,

arguing these penalties are duplicative of the penalties imposed for their § 7522(a)(3)(A)

tampering violations. 198 Defendants raise this objection for the first time in their post-trial

proposed findings of facts and conclusions of law. 199 Neither party has briefed this question for

the court, and Defendants do not cite any authority supporting their assertion that the Utah SIP

tampering violations––assessed under § 7413(b)(1)––are duplicative of the tampering violations

assessed under § 7522(a)(3)(A). The court is unaware of any such authority. Defendants instead

provide authority for the proposition that a plaintiff “should be limited to recovery under only

one count” 200 where “both the federal claim for relief and the state claim for relief in the case at

bar arose from the same, identical, operative facts[.]” 201 Here, UPHE is not recovering the

penalties assessed and there are no state law claims––the Utah SIP tampering violations are

claims asserted under federal law. 202 Moreover, tampering violations are assessed per motor


195
   42 U.S.C. § 7413(b); id. § 7413(e)(2) (“A penalty may be assessed for each day of violation.”); Env't Texas
Citizen Lobby, Inc. v. ExxonMobil Corp., 824 F.3d 507, 524 (5th Cir. 2016) (“The CAA provides that in a citizen
suit, ‘[a] penalty may be assessed for each day of violation.’”) (citation omitted).
196
      Env’t Texas Citizen Lobby, 824 F.3d at 524.
197
   42 U.S.C. § 7413(b); 40 C.F.R. § 19.4, Table 1 (listing an adjusted-for-inflation civil penalty of $37,500 for
violations of 42 U.S.C. § 7413(b) that occurred between January 12, 2009, and November 2, 2015).
198
      Dkt. 163 at 39.
199
      Id.
200
      U.S. Indus., Inc. v. Touche Ross & Co., 854 F.2d 1223, 1259 (10th Cir. 1988).
201
      Clappier v. Flynn, 605 F.2d 519, 531 (10th Cir. 1979).
202
    See 42 U.S.C. § 74413(b)(1); US Magnesium, 690 F.3d at 1159 (“Approved SIPs are enforceable as federal law
and may be enforced by the state, the EPA, or individuals under the CAA citizen-suit provision.”) (emphasis added).
                                                           39
        Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 40 of 58



vehicle, 203 but Utah SIP tampering violations are assessed per day per part removed. For these

reasons, the court overrules Defendants’ objection.

           B&W Auto violated Utah’s SIP by causing the removal of thirty-seven (37) emission

control devices or elements of emission control design from eight (8) trucks. 204 This constitutes

thirty-seven (37) separate violations of Utah’s SIP. Sparks is liable as a responsible corporate

officer for these Utah SIP tampering violations because he was aware of the violations, he had

the ability to prevent them, and he failed to take any preventative or corrective action. Although

a penalty of $37,500 should be assessed “per day for each violation,” the court is unable to make

a factual finding concerning the number of days each violation occurred. The court therefore

imposes the $37,500 penalty for one day of thirty-seven (37) separate Utah SIP tampering

violations. B&W Auto and Sparks are jointly and severally liable for these Utah SIP tampering

violations, which carry a combined maximum civil penalty of $1,387,500.

           Hoskins violated Utah’s SIP by causing the removal of ten (10) emission control devices,

or elements of emission control design, from two (2) trucks. 205 This constitutes ten (10) separate

violations of Utah’s SIP. The court is unable to make a factual finding concerning the number of

days each of these violations occurred. The court therefore imposes the $37,500 penalty for one

day of ten (10) separate Utah SIP tampering violations. Hoskins is liable for these Utah SIP

tampering violations, which carry a combined maximum civil penalty of $375,000.




203
   See 42 U.S.C. § 7524(a) (“Any such violation with respect to paragraph (1), (3)(A), or (4) of section 7522(a) of
this title shall constitute a separate offense with respect to each motor vehicle or motor vehicle engine.”).
204
      See supra ¶ 21, Table 1.
205
      See supra ¶ 24, Table 2.
                                                         40
        Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 41 of 58



       e. Utah SIP Owning or Operating Violations
           Utah’s SIP prohibits persons from “owning or operating any motor vehicle or motor

vehicle engine registered or principally operated in the State of Utah . . . [without] a system or

device for the control of crankcase emissions or exhaust emissions in compliance with the

federal motor vehicle rules.” 206 Penalties resulting from a Utah SIP owning or operating

violation are assessed “per day for each violation.” 207 Accordingly, a civil penalty is assessed

for each day the following are true: (1) a person owns or operates a motor vehicle, (2) the motor

vehicle is registered or principally operated in Utah, and (3) the motor vehicle’s

federally-required emission control devices or systems are inoperable. 208 Violations that

occurred between January 12, 2009, and November 2, 2015, carry a penalty of $37,500 per day

of violation. 209 When penalties are assessed after February 6, 2019, for violations that occurred

after November 2, 2015, the penalty is $99,681 per day of violation. 210

           B&W Auto and Hoskins each admit that between January 12, 2012, and July 20, 2017,

they owned and operated motor vehicles, the motor vehicles were registered or should have been

registered in Utah, and the motor vehicles’ federally-required emission control devices or

systems were inoperable. 211 B&W Auto and Hoskins are thus liable for over five years of Utah

SIP owning or operating violations. If B&W Auto and Hoskins owned or operated only one (1)



206
   Utah Admin. Code r. R307-201-4 (emphasis added); see also Id. R307-201-1 (“R307-201 establishes emission
standards for all areas of the state except for sources listed in section IX, Part H of the state implementation plan or
located in a PM10 nonattainment or maintenance area.”).
207
      42 U.S.C. § 7413(b).
208
      Id.; Utah Admin. Code r. R307-201-4.
209
      40 C.F.R. § 19.4, Table 1.
210
   40 C.F.R. § 19.4, Table 2 (providing “the operative statutory civil penalty levels where penalties are assessed on
or after February 6, 2019, for violations that occur or occurred after November 2, 2015,” and listing a penalty of
$99,681 for violations of 42 U.S.C. § 7413(b)).
211
      See Dkt. 85 (Answer) ¶¶ 223, 238.
                                                           41
       Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 42 of 58



tampered vehicle every day during this time period, they would each be liable for a maximum

penalty of $114,425,625. 212 But during this time period, B&W Auto owned and operated at least

thirty (30) separate tampered vehicles, and Hoskins owned two (2) tampered vehicles and

operated seventeen (17). Moreover, B&W Auto still owns three vehicles with inoperable

emission control systems: Brodozer, Hercules, and Mega Ram Runner. B&W Auto and Hoskins

are therefore liable for numerous Utah SIP owning or operating violations that continued for

years. The penalties associated with these violations are astronomical. The court therefore

begins its penalties analysis with the understanding that B&W Auto and Hoskins are each liable

for their Utah SIP owning or operating violations in the amount of $114,425,625.

      II.      PENALTIES

            Under § 7604(a) of the CAA, the court has the authority to “apply any appropriate civil

penalties,” including fines, for violations of emission standards or limitations. 213 The court

enjoys broad discretion in calculating those fines, 214 but abuses that discretion if it “fail[s] to

address certain statutory factors that must be considered in a CAA penalty analysis.” 215 “Section




212
   There are 1,390 days between January 12, 2012, and November 2, 2015. There are 625 days between November
3, 2015, and July 20, 2017. Multiplying the number of days by the applicable statutory penalty and summing the
two categories results in a penalty of $114,425,625.00 ((1,390 days x $37,500 = $52,125,000) + (625 days x $99,681
= $62,300,625) = $114,425,625).
213
   Pound v. Airosol Co., Inc., 498 F.3d 1089, 1094 (10th Cir. 2007) (quoting 42 U.S.C. § 7604(a)); see Env't Texas
Citizen Lobby, 824 F.3d at 523 (“Under the CAA, district courts have jurisdiction in citizen suits ‘to enforce’
emission standards or limitations and ‘to apply any appropriate civil penalties.’”) (quoting 42 U.S.C. § 7604(a)); 42
U.S.C. §§ 7413(b), 7604(g).
214
   Pound, 498 F.3d at 1094 (“The district court’s weighing of [findings of fact in support of a CAA penalty], and its
penalty determination, are reviewed for abuse of discretion.”).
215
   Id. at 1097–98. There is a minor ambiguity concerning which factors the court should consider when assessing
penalties. In relevant part, § 7413 provides, “[i]n determining the amount of any penalty to be assessed under this
section or section 7604(a) of this title, . . . the court . . . shall take into consideration” several factors. 42 U.S.C. §
7413(e)(1). However, § 7524 also provides, “[i]n determining the amount of any civil penalty to be assessed under
this subsection, the court shall take into account” several factors. Id. § 7524(b). Because there is considerable
overlap between the factors listed in § 7413(e)(1) and § 7524(b) and because this action was brought under §
7604(a), the court will use the factors listed in § 7413(e)(1).
                                                             42
        Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 43 of 58



7413(e)(1) sets forth the factors that a court ‘shall’ take into consideration in determining the

penalty, if any, to be assessed for a violation of the Act:”

           [1] the size of the business, [2] the economic impact of the penalty on the business,
           [3] the violator's full compliance history and good faith efforts to comply, [4] the
           duration of the violation as established by any credible evidence (including
           evidence other than the applicable test method), [5] payment by the violator of
           penalties previously assessed for the same violation, [6] the economic benefit of
           noncompliance, and [7] the seriousness of the violation. 216

           To calculate civil penalties, the court may employ either “a ‘bottom up’ approach

whereby the economic benefit a violator gained by noncompliance is established and then

adjusted upward or downward, [or] a ‘top down’ approach in which the maximum possible

penalty is first established, then reduced following an examination of ‘mitigating’ factors.” 217

This court will employ the “top down” approach. 218 Accordingly, this court will start with the

maximum penalty and “then consider the factors described in 42 U.S.C. § 7413(e) to determine




216
    Pound, 498 F.3d at 1094 (quoting 42 U.S.C. § 7413(e)(1)). At the close of trial, Defendants objected to the
imposition of excessive fines in violation of the Eighth Amendment. See Dkt. 160 at 217:18–22. In particular,
Defendants objected to the imposition of fines stemming from their daily Utah SIP violations. Id. Defendants did
not brief the question as to whether the Eighth Amendment’s Excessive Fines Clause applies to the CAA’s
prohibition on SIP violations, and the court is unaware of any authority addressing this issue. Given the significant
mitigation of penalties here, the court concludes this objection is inapplicable.
217
      Pound, 498 F.3d at 1095 (citing United States v. Mun. Auth. of Union Twp., 150 F.3d 259, 265 (3d Cir.1998)).
218
    Id. (“In considering fines under the Act, courts generally presume that the maximum penalty should be
imposed.”) (quoting United States v. B & W Inv. Properties, 38 F.3d 362, 368 (7th Cir. 1994)).
                                                           43
        Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 44 of 58



what degree of mitigation, if any, is proper.” 219 In evaluating each factor, the court is mindful of

three general purposes of civil penalties: deterrence, 220 restitution,221 and retribution. 222

           First, the court considers “the size of the business [and] the economic impact of the

penalty on the business.” 223 In evaluating this factor, courts have considered the business’s

ability to liquidate assets, 224 the business’s ability to get loans, 225 the business’s earning




219
      Id. (citing United States v. Anthony Dell'Aquilla, Enterprises & Subsidiaries, 150 F.3d 329, 339 (3d Cir. 1998)).
220
   See Hudson v. United States, 522 U.S. 93, 102 (1997) (recognizing “all civil penalties have some deterrent
effect.”).
221
   See 42 U.S.C. § 7604(g)(2) (providing the court with discretion “to order that such civil penalties, in lieu of being
deposited in the fund . . . be used in beneficial mitigation projects which are consistent with this chapter and enhance
the public health or the environment.”).
222
    See Tull v. United States, 481 U.S. 412, 422 (1987) (“The legislative history of the [Clean Water] Act reveals that
Congress wanted the district court to consider the need for retribution and deterrence, in addition to restitution, when
it imposed civil penalties.”); Pound, 498 F.3d at 1094 n.2 (“The penalty provisions of the CAA and the Clean Water
Act (CWA) are virtually identical; thus, the CWA cases are instructive in analyzing issues arising under the CAA.”)
(emphasis added) (citations omitted).
223
      42 U.S.C. § 7413(e)(1).
224
  See Sierra Club v. El Paso Gold Mines, Inc., No. Civ.A.01 PC 2163 OES, 2003 WL 25265873, at *11 (D. Colo.
Feb. 10, 2003).
225
    See United States v. R.M. Packer Co., Inc., No. 1:16-10767-DJC, 2019 WL 4770666, at *3 (D. Mass. Sept. 30,
2019).
                                                            44
        Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 45 of 58



capacity, 226 the business’s financial health, 227 and the financial condition of the business’s parent

company. 228 The violator bears the burden of proving its inability to pay a civil penalty. 229

           Second, the court considers “the violator’s full compliance history and good faith efforts

to comply” with the CAA. 230 In evaluating this factor, courts have considered “whether

defendants have committed similar violations in the past, and the duration and nature of all such

violations, including whether the violations are perpetual or sporadic.” 231 Failure to correct

known violations weighs against mitigation of penalties. 232

           Third, the court considers “the duration of the violation as established by any credible

evidence.” 233 In evaluating this factor, some courts consider “the overall length of the period

during which the violations occurred,” while other courts consider “the duration of each violation

within a series of violations.” 234 This court will employ the former method. Under this method,



226
    United States v. Vista Paint Corp., No. EDCV 94-0127 RT, 1996 WL 477053, at *12 (C.D. Cal. Apr. 16, 1996),
aff'd, 129 F.3d 129 (9th Cir. 1997) (unpublished) (concluding defendant’s “earning capacity and borrowing capacity
are such that the total civil penalties the Court adjudicates against it in this case will not undermine its financial
structure and place it in jeopardy of ‘going out-of-business.’”).
227
   See United States v. Oliver, No. 3:06-cv-196 JWS, 2009 WL 10671371, at *15 (D. Alaska June 25, 2009), aff'd,
394 F. App'x 376 (9th Cir. 2010) (unpublished) (finding the business “poorly capitalized”); Dell'Aquilla, Enterprises
& Subsidiaries, 150 F.3d at 339 (holding “the court abused its discretion in refusing to consider appellants' financial
records.”).
228
      See Mun. Auth. of Union Twp., 150 F.3d at 268–69.
229
    See El Paso Gold Mines, Inc., 2003 WL 25265873, at *11 (citing Pirg v. Powell Duffryn Terminals, Inc., 720 F.
Supp. 1158, 1165–66 (D.N.J. 1989), aff'd in part, rev'd in part sub nom., 913 F.2d 64 (3d Cir. 1990) (“While it is not
binding on the Court, the EPA's 1986 penalty policy provides that the defendant has the principle burden of
establishing that the penalty should be reduced because of the economic impact. Defendant has failed to demonstrate
that assessing a severe penalty would jeopardize defendant's continued operation.”)); United States v. Gulf Park
Water Co., Inc., 14 F. Supp. 2d 854, 868 (S.D. Miss. 1998) (“Where a violator cannot show that a penalty will have
a ruinous effect, the economic impact factor under Section 309(d) [of the Clean Water Act] will not reduce the
penalty.”) (citations omitted).
230
      42 U.S.C. § 7413(e)(1).
231
      Gulf Park Water Co., 14 F. Supp. 2d at 864 (citation omitted).
232
      R.M. Packer Co., 2019 WL 4770666, at *2; Oliver, 2009 WL 10671371, at *15.
233
      42 U.S.C. § 7413(e)(1).
234
      Env’t Texas Citizen Lobby, 824 F.3d at 531 (citations and internal quotation marks omitted).
                                                           45
        Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 46 of 58



mitigation is appropriate for a short duration of violations, but mitigation is not appropriate for a

long duration of violations.

            Fourth, the court considers any “payment by the violator of penalties previously assessed

for the same violation.” 235 There is no evidence that Defendants paid penalties for their CAA

violations. Accordingly, this factor will not play into the court’s mitigation analysis.

            Fifth, the court considers “the economic benefit of noncompliance” with the CAA. 236

“[T]he goal of the economic benefit analysis is to prevent a violator from profiting from its

wrongdoing.” 237 The “economic benefit” analysis “requires the district court to apply a

retrospective rather than a prospective analysis, but the court has discretion in deciding how to

calculate the economic benefits received from the defendant due to its noncompliance with the

CAA.” 238 “Since it is difficult to prove the precise economic benefit to a polluter, a reasonable

approximation of economic benefit is sufficient.” 239 To approximate this economic benefit,

courts often consider the economic benefit violators obtained by delaying or avoiding “costs[]

that should have been spent[] to achieve compliance” with environmental regulations. 240

Because the delayed or avoided capital expenditure inquiry is not relevant here, the court will



235
      42 U.S.C. § 7413(e)(1).
236
      Id.
237
   Mun. Auth. of Union Twp., 150 F.3d at 263; Pound, 498 F.3d at 1099–1100 (agreeing with plaintiff that “any
profits realized through the sale, or offer of sale, of a prohibited product ought to be included when assessing the
economic benefit of a CAA violation, the rationale being that one ought not to profit from one's wrongful
conduct.”).
238
      Pound, 498 F.3d at 1099.
239
   United States v. Smithfield Foods, Inc., 972 F. Supp. 338, 348 (E.D. Va. 1997) (citation omitted); Pound, 498
F.3d at 1100 (holding the district court was “free to consider any reasonable alternative to determine Airosol's
economic benefit of noncompliance—such as, the EPA's CAA Stationary Source Civil Penalty Policy and/or some
degree of profits gained—as long as its analysis is not in conflict with the CAA or basic economic principles.”).
240
   Pound, 498 F.3d at 1100; see also U.S. ex rel. Adm'r of E.P.A. v. CITGO Petroleum Corp., 723 F.3d 547, 552
(5th Cir. 2013) (“Generally, courts consider the financial benefit to the offender of delaying capital expenditures and
maintenance costs on pollution-control equipment.”) (citations omitted).
                                                          46
        Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 47 of 58



consider “any profits [Defendants] realized through the sale, or offer of sale, of prohibited

product[s].” 241

            Sixth, the court considers “the seriousness of the violation.” 242 In evaluating this factor,

courts have considered: “(1) the number of violations; (2) the duration of noncompliance; (3) the

significance of the violation (degree of exceedance and relative importance of the provision

violated); and (4) the actual or potential harm to human health and the environment.” 243 In

evaluating the harm to human health and the environment, the court is mindful that “the mere

absence of a measurable harm to the public or the environment stemming from a particular CAA

violation does not necessarily indicate that a violation is not ‘serious.’” 244 “In other words . . . a

court may still impose a penalty if it finds there is a risk or potential risk of environmental harm,

even absent proof of actual deleterious effect.” 245

            Finally, the court may consider “other factors as justice may require.” 246 In evaluating

this factor, one court explained that “courts may either increase or decrease the penalty in light of

other matters, such as bad-faith conduct of the violator, a violator's attitude toward achieving

compliance, and the violator's ability to comply with the Act.” 247 It is improper for a court to

mitigate penalties because a citizen (rather than the EPA) brought the suit, the plaintiff did not




241
      Pound, 498 F.3d at 1099.
242
      42 U.S.C. § 7413(e)(1).
243
      Gulf Park Water Co., 14 F. Supp. 2d at 859 (citation omitted).
244
      Pound, 498 F.3d at 1099.
245
      Id.
246
      42 U.S.C. § 7413(e)(1).
247
      Smithfield Foods, Inc., 972 F. Supp. at 353 (citation omitted).
                                                             47
        Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 48 of 58



establish that defendants intentionally violated the CAA, or the plaintiff brought the suit out of

economic interests rather than environmental concerns. 248

           The penalties assessed herein against Defendants for violating the CAA are payable to

the United States Treasury. 249 These penalties are nondischargeable in bankruptcy under

11 U.S.C. § 523(a)(7) because they are payable to and for the benefit of the United States

Treasury and are not compensation for actual pecuniary loss. 250

       a. Civil Penalties for Tampering and Defeat Part Violations

           B&W Auto and Sparks are liable for eight (8) tampering violations and twenty-four (24)

defeat part violations. The maximum penalty for their tampering violations is $30,000, and the

maximum penalty for their defeat part violations is $90,985. Hoskins is liable for two (2)

tampering violations and five (5) defeat part violations. The maximum penalty for his tampering

violations is $7,500, and the maximum penalty for his defeat part violations is $18,750. Before

assessing penalties, the court considers the factors set forth in § 7413(e)(1) of the CAA. 251

           One of Defendants’ central arguments for mitigation is that their violations are less

severe because: (1) many of the parts removed and installed involved vehicles that left the state,

(2) many of the defeat parts sold––either as a part of a vehicle or otherwise––were sold to buyers

outside of Utah, and (3) many of the vehicles operated in violation of Utah’s SIP were eventually

sold to buyers outside of Utah. But Defendants’ violations are no less serious simply because



248
      Pound, 498 F.3d at 1096.
249
      WildEarth Guardians v. Pub. Serv. Co. of Colorado, 690 F.3d 1174, 1180 (10th Cir. 2012).
250
    See 11 U.S.C. § 523(a)(7); In re Jones, 311 B.R. 647, 656 (Bankr. M.D. Ga. 2004) (“The Court is persuaded that
the civil penalty for violation of the Clean Water Act by discharging oil into a navigable water is not compensation
for actual pecuniary loss. Thus, the Court is persuaded that the civil penalties under both subsections of the Clean
Water Act are nondischargeable in bankruptcy.”).
251
    See Pound, 498 F.3d at 1098–99 (explaining “the Act clearly requires that the district court consider” the §
7413(e)(1) factors in a CAA penalty analysis).
                                                          48
     Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 49 of 58



they exported their violations to other parts of the country. The violations were numerous,

occurred over a long period of time, significantly increased the toxic pollutants emitted by diesel

trucks, and pose a serious risk to human health. At bottom, the tampered trucks and the defeat

parts continue to endanger human health, regardless of where they are.

       Other factors also weigh against mitigation: (1) B&W Auto can afford the penalties for

its tampering and defeat part violations, (2) B&W Auto produced no evidence of good faith

efforts to comply with the CAA, (3) B&W Auto has not restored any of the tampered vehicles,

(4) these violations were ongoing and occurred over many months, (5) B&W Auto produced no

evidence suggesting its violations have ceased to cause damage to ambient air quality, and (6)

the violations are serious.

       Still, one factor warrants mitigating the penalty for B&W Auto’s tampering and defeat

part violations: the economic benefit of noncompliance. B&W Auto did not make a significant

amount of money from these violations. In fact, B&W Auto had to spend time, money, and

resources removing federally-required emission control devices and installing defeat parts. On

average, B&W Auto made only $1,500 in direct profit for each vehicle it sold via the

sweepstakes. Although B&W Auto has enjoyed significant indirect economic benefits from its

violations, its direct economic benefits are small. Because the direct economic benefits are

relatively small, the court concludes some mitigation is warranted. Accordingly, a penalty of

$25,000 is appropriate for B&W Auto’s eight (8) tampering violations, and a penalty of $80,000

is appropriate for B&W Auto’s twenty-four (24) defeat part violations. B&W Auto and Sparks

are jointly and severally liable for a penalty of $105,000.




                                                 49
    Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 50 of 58



       Likewise, a majority of the factors weigh in favor of imposing a civil fine against

Hoskins: (1) Hoskins can afford the penalties for his tampering and defeat part violations, (2)

Hoskins produced no evidence of any good faith efforts to comply with the CAA, (3) Hoskins

produced no evidence indicating his violations ceased to cause damage to ambient air quality,

and (4) Hoskins’s violations are serious. But the economic benefit factor also warrants

mitigating Hoskins’s tampering and defeat part violations. Hoskins invested resources

modifying the trucks, and he lost money when he sold the two (2) tampered trucks to B&W

Auto. Accordingly, the court concludes a penalty of $5,000 is appropriate for Hoskins’s two (2)

tampering violations, and a penalty of $15,000 is appropriate for his five (5) defeat part

violations. Hoskins is therefore liable for a penalty of $20,000.

   b. Civil Penalties for Defeat Part Marketing Violations

       B&W Auto, DPG, and Sparks are jointly and severally liable for twenty-seven (27)

defeat part marketing violations for the sale of sweepstakes trucks. The maximum penalty for

these violations is $109,130. Having considered the § 7413(e)(1) factors, the court concludes

some mitigation is warranted for these violations.

       One factor, the economic benefit of noncompliance, again weighs in favor of mitigation.

Although DPG made an average of $50,000 for each sweepstakes truck sold, B&W Auto and

Sparks collectively made an average of $1,500 for each sweepstakes truck. Given the relatively

small direct profit B&W Auto and Sparks made for each truck, some mitigation is warranted.

The remaining factors weigh in favor of assessing civil fines: (1) B&W Auto, DPG, and Sparks

can each manage the economic impact of this shared penalty; (2) DPG and Sparks produced

minimal evidence of good faith efforts to comply with the Act; (3) B&W Auto, DPG, and Sparks

have not restored or offered to restore any of the tampered sweepstakes trucks; (4) the violations


                                                 50
     Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 51 of 58



were continuous and ongoing for years; and (5) the violations caused several diesel trucks to

emit dangerous amounts of toxic pollutants. Accordingly, the court concludes a penalty of

$90,000 is appropriate for these defeat part marketing violations. B&W Auto, DPG, and Sparks

are jointly and severally liable for this penalty.

        For the sale of non-sweepstakes trucks, B&W Auto and Sparks are liable for twenty-six

(26) defeat part marketing violations. The maximum penalty for these violations is $111,290.

Most factors weigh against mitigating this penalty: (1) Sparks produced minimal evidence of his

good faith efforts to comply with the Act, (2) these violations were continuous and ongoing for

years, (3) B&W Auto has not restored any of the tampered vehicles, (4) B&W Auto and Sparks

generated significant revenue from these sales, and (5) these violations were serious because they

caused diesel trucks to emit a significant amount of toxic pollutants. However, B&W Auto and

Sparks did produce limited evidence about the economic impact of a large monetary penalty on

their finances. After carefully weighing these factors, the court concludes some mitigation is

warranted. Accordingly, B&W Auto and Sparks are jointly and severally liable for a penalty of

$90,000 for their defeat part marketing violations.

        DPG, Sparks, and Stuart are liable for 252 defeat part marketing violations for

advertising and selling defeat parts. The maximum penalty for these violations is $1,136,090.

Several factors warrant mitigating this penalty. First, along with the other penalties this court

will assess, a $1.1 million penalty likely would have a serious economic impact on B&W Auto,

Sparks, and Stuart. Second, advertising defeat parts is not as serious a violation as actually

selling defeat parts. A defeat part injected into the stream of commerce for use on a motor

vehicle obviously possesses a higher potential to cause damage to ambient air quality than a

defeat part that has yet to be sold. Third, when DPG uploaded Premier Performance’s store to its


                                                     51
    Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 52 of 58



website, DPG did not know that Premier Performance’s store included eighty-eight (88) different

defeat parts that violated the CAA. As soon as Stuart learned that the defeat parts violated the

CAA, Stuart removed the parts from DPG’s website and hired an individual to recover the 164

defeat parts DPG had sold. To date, five (5) defeat parts have been recovered. Fourth, DPG

only made $21,000 from its sale of defeat parts. The court therefore concludes the § 7413(e)(1)

factors weigh in favor of significant mitigation. Accordingly, DPG, Sparks, and Stuart are

jointly and severally liable in the amount of $227,218 for their defeat part marketing violations.

   c. Civil Penalties for Utah SIP Tampering Violations

       B&W Auto and Sparks are liable for thirty-seven (37) Utah SIP tampering violations.

The maximum penalty for these violations is $1,387,500. Hoskins is liable for ten (10) Utah SIP

tampering violations. The maximum penalty for these violations is $375,000. Having

considered the § 7413(e)(1) factors, the court concludes mitigation is warranted in view of the

economic impact of the penalties and the economic benefit of noncompliance.

       First, along with the other penalties the court will assess, B&W Auto, Sparks, and

Hoskins likely cannot pay the full civil penalties for their Utah SIP tampering violations.

Second, the direct economic benefit B&W Auto, Sparks, and Hoskins enjoyed as a result of their

Utah SIP tampering violations pales in comparison to the civil penalties for these violations.

Although the remaining § 7413(e)(1) factors weigh against mitigating penalties, the court

nevertheless concludes substantial mitigation is necessary. Accordingly, B&W Auto and Sparks

are jointly and severally liable for their Utah SIP tampering violations in the amount of

$138,700, and Hoskins is liable for his Utah SIP tampering violations in the amount of $37,500.




                                                52
        Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 53 of 58



       d. Civil Penalties for Utah SIP Owning or Operating Violations

           B&W Auto and Hoskins are each liable for over five years of Utah SIP owing or

operating violations. Even accounting for only a single violating automobile operating during

that period, these violations carry a maximum penalty of $114,425,625. Having considered the §

7413(e)(1) factors, the court concludes mitigation is necessary.

           Most importantly, B&W Auto and Hoskins argue mitigation is warranted because they

did not operate the tampered trucks for long periods of time. The court agrees that this bears on

the seriousness of their Utah SIP owning or operating violations and warrants mitigation.

Mitigation is also warranted because the economic impact of a $114 million penalty would be

ruinous for B&W Auto and Hoskins. Although the other § 7413(e)(1) factors heavily weigh

against mitigating penalties, the court concludes a mitigation of penalties is warranted for the

Utah SIP owning or operating violations. Accordingly, B&W Auto is liable in the amount of

$114,426 for its Utah SIP owning and operating violations, and Hoskins is liable in the amount

of $28,607 for his Utah SIP owning and operating violations.

       e. Mitigation Project

           Under 42 U.S.C. § 7604(g)(2), district courts may “earmark up to $100,000 of any civil

penalty they award to ‘be used in beneficial mitigation projects which are consistent with this

chapter and enhance the public health or the environment.’” 252 The court concludes the Davis

County Tampered Diesel Truck Restoration Program is an appropriate mitigation project under §

7604(g)(2). This program is approved by the Davis County Health Department 253 and is used to




252
      WildEarth Guardians, 690 F.3d at 1188 (quoting 42 U.S.C. § 7604(g)(2)).
253
   See 42 U.S.C. § 7604(g)(2) (“The court shall obtain the view of the Administrator in exercising such discretion
and selecting any such projects.”); Pl.’s Bench Trial Ex. 70 (“Tampered Diesel Truck Restoration Program
Agreement Between Utah Physicians for a Healthy Environment and Davis County Health Department”).
                                                         53
        Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 54 of 58



restore tampered diesel trucks to bring them into compliance with the Act. B&W Auto, DPG,

and Sparks are therefore ordered to pay the $90,000 penalty for their defeat part marketing

violations to the Davis County Tampered Diesel Truck Restoration Program.

       III.      INJUNCTIVE RELIEF

              Congress enacted the CAA “to protect and enhance the quality of the Nation’s air

resources so as to promote the public health and welfare and the productive capacity of its

population.” 254 “[T]o encourage citizen participation in the enforcement of standards and

regulations established under th[e] Act,” Congress enacted the citizen suit provision, § 7604. 255

This provision “afford[s] citizens very broad opportunities to participate in the effort to prevent

and abate air pollution” 256 and entrusts this court with the power “to apply any appropriate civil

penalties.” 257 One of those civil penalties is injunctive relief. 258

              UPHE seeks a permanent injunction. To obtain a permanent injunction, UPHE must

demonstrate: “(1) that it has suffered an irreparable injury; (2) that remedies available at law,

such as monetary damages, are inadequate to compensate for that injury; (3) that, considering the

balance of hardships between the plaintiff and defendant, a remedy in equity is warranted; and

(4) that the public interest would not be disserved by a permanent injunction.” 259 UPHE has

satisfied each of these elements.




254
      42 U.S.C. § 7401(b)(1).
255
      Pound, 498 F.3d at 1097 (citation omitted).
256
      Id. (citation omitted).
257
      42 U.S.C. § 7604(a).
258
    Sierra Club v. Franklin Cty. Power of Illinois, LLC, 546 F.3d 918, 935 (7th Cir. 2008) (“Although this district
court case is not binding on us, we agree that ‘a plain reading of the statute’ implies ‘that the [injunctive remedies
provision] applies to actions under [section 7604](a)(3).’”) (alterations in original) (quoting United States v. Am.
Elec. Power Serv. Corp., 137 F. Supp. 2d 1060, 1067 (S.D. Ohio 2001)).
259
      eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006) (citations omitted).
                                                           54
        Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 55 of 58



            First, UPHE demonstrated that Defendants caused irreparable injury by emitting toxic

pollutants into the air UPHE’s members breathe. 260 Defendants’ actions caused a dramatic

increase in the NOx and particulate matter emitted by certain diesel trucks along the Wasatch

Front. This exhaust contributed to the concentration of Criteria Air Pollutants UPHE’s members

breathe. And Defendants cannot disclaim responsibility for the harm they have caused by

pointing to the CAA violations of others because a third party’s violation does not erase or

neutralize Defendants’ violations. 261 Accordingly, the court concludes UPHE suffered

irreparable injury.

            Second, monetary damages cannot compensate UPHE for the injuries its members

suffered. Defendants’ actions caused UPHE’s members to breathe toxic air pollutants and avoid

outdoor recreational activities. 262 This represents both a personal injury and an environmental

injury. The court is mindful that “[e]nvironmental injury, by its nature, can seldom be

adequately remedied by money damages and is often permanent or at least of long duration, i.e.,

irreparable.” 263

            Third, the balance of hardships weighs in favor of a permanent injunction. The CAA

prohibits any person from violating the Act’s emission standards or limitations 264 and also

prohibits any person from violating a SIP. 265 Several Defendants willfully violated these


260
   See Utah Physicians, 374 F. Supp. 3d at 1132–33 (concluding UPHE suffered an injury-in-fact because its
members “suffer[ed] adverse health effects from elevated air pollution in the Wasatch Front or exposure to diesel
exhaust,” and from avoiding “outdoor recreational activities due to their concerns about fine particulate matter
pollution.”).
261
   See Smithfield Foods, 972 F. Supp. at 342 n.8 (“A violator cannot escape liability or penalties for Permit
violations simply by pointing to the violations of others. Each must do its part to clean up the environment. Only
then will the goals of the Clean Water Act be achieved.”).
262
      Utah Physicians, 374 F. Supp. 3d at 1132–33.
263
      Amoco Prod. Co. v. Vill. of Gambell, AK, 480 U.S. 531, 545 (1987).
264
      42 U.S.C. § 7604(a).
265
      Id. § 7413(b)(1).
                                                          55
        Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 56 of 58



prohibitions and injured UPHE’s members. The balance of harms weighs in favor of requiring

Defendants to comply with the law.

             Fourth, the public interest is served by permanently enjoining Defendants from further

CAA violations because the CAA serves the public interest by protecting and enhancing the

quality of the air resources along the Wasatch Front. 266

             Accordingly, Defendants are permanently enjoined from: (1) removing or rendering

inoperative federally-required emission control systems in diesel trucks, 42 U.S.C.

§ 7522(a)(3)(A); (2) installing parts or components in diesel trucks that bypass, defeat, or render

inoperative federally-required emission control systems, 42 U.S.C. § 7522(a)(3)(B); (3) offering

to sell or selling defeat parts, 42 U.S.C. § 7522(a)(3)(B); (4) removing or making inoperable a

federally-required emission control system, device, or any part thereof, 42 U.S.C. § 7413(b)(1),

Utah Admin. Code r. R307-201-4; and (5) owning or operating vehicles with disabled emission-

control systems, 42 U.S.C. § 7413(b)(1), Utah Admin. Code r. R307-201-4.

       IV.      AWARD OF COSTS AND REASONABLE ATTORNEY FEES

             “The court, in issuing any final order in any action brought pursuant to [§ 7604(a)], may

award costs of litigation (including reasonable attorney and expert witness fees) to any party,

whenever the court determines such award is appropriate.” 267 An award is appropriate here

because UPHE obtained success on the merits of its claims and did so while serving the public

interest by enforcing the Act. 268 By bringing this action against Defendants, UPHE promoted the




266
      See Id. § 7401(b)(1).
267
      Id. § 7604(d).
268
      See Pound, 498 F.3d at 1100–03.
                                                     56
        Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 57 of 58



Act’s goal of reducing ambient air pollution. 269 UPHE is accordingly entitled to an award of

litigation costs, including reasonable attorney fees.

                                              CONCLUSION

            Based on the court’s findings of fact and conclusions of law, IT IS HEREBY

ORDERED:

       1. Hoskins is liable to the United States for violating 42 U.S.C. §§ 7413(b)(1) & 7522(a)(3)

            and shall pay to the United States Treasury a civil penalty in the amount of $86,107

            within 120 days of the entry of final judgment in this action;

       2. B&W Auto is liable to the United States for violating 42 U.S.C. § 7413(b)(1) and shall

            pay to the United States Treasury a civil penalty in the amount of $114,426 within 120

            days of the entry of final judgment in this action;

       3. B&W Auto and Sparks are jointly and severally liable to the United States for violating

            42 U.S.C. §§ 7413(b)(1) & 7522(a)(3) and shall pay to the United States Treasury a civil

            penalty in the amount of $333,700 within 120 days of the entry of final judgment in this

            action;

       4. B&W Auto, Sparks, and DPG are jointly and severally liable to the United States for

            violating 42 U.S.C. § 7522(a)(3)(B) and shall pay a civil restoration fine in the amount of

            $90,000 to Davis County, Utah within 120 days of the entry of final judgment in this

            action, for use in the Davis County Tampered Diesel Truck Restoration Program;

       5. DPG, Sparks, and Stuart are jointly and severally liable to the United States for violating

            42 U.S.C. § 7522(a)(3)(B) and shall pay to the United States Treasury a civil penalty in

            the amount of $227,218 within 120 days of the entry of final judgment in this action;


269
      Id. at 1102.
                                                     57
 Case 2:17-cv-00032-RJS-DBP Document 168 Filed 03/06/20 Page 58 of 58



6. Defendants are permanently enjoined from: (1) removing or rendering inoperative

   federally-required emission control systems in diesel trucks; (2) installing parts or

   components in diesel trucks that bypass, defeat, or render inoperative federally-required

   emission control systems; (3) offering to sell or selling defeat parts; (4) removing or

   making inoperable the federally-required emission control system, device, or any part

   thereof; and (5) owning or operating vehicles with disabled emission-control systems;

   and

7. Plaintiff UPHE has obtained success on the merits of its CAA claims and is entitled to

   costs of litigation, including reasonable attorney and expert witness fees under 42 U.S.C.

   § 7604(d). UPHE may submit an application for an award of costs and reasonable

   attorney fees under 42 U.S.C. § 7604(d) within thirty (30) days of the entry of judgment

   in this action.

   SO ORDERED this 6th day of March 2020.

                                         BY THE COURT:


                                         ________________________________________
                                         ROBERT J. SHELBY
                                         United States Chief District Judge




                                            58
